 PREMIER PANELS, INC305and the Union not having been certified as such representative under the provisionsof Section9 of the Act,itmust be, and is, concludedthat thoseactivitieswere alsoviolativeof Section8(b) (4) (B) of the ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Union, set forth in section III, above, occurring inconnectionwith the operations of Mach described in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerceV THE REMEDYHaving found that Respondent Union has engaged in violations of Section8(b) (4) (A) and (B) of the Act, it will be recommended that it cease and desisttherefrom and take certain affirmative action which I find to be necessary to ef-fectuate the policies of the ActUpon the basis of the foregoing findings of fact, and upon the entire record onthe case, I make the followingCONCLUSIONS OF LAW1Mach Lumber Company isengaged incommerce within themeaning of Sec-tion 2(6) and (7) of the Act2Local Union 522, Lumber Drivers, Warehousemen & Handlers, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, is alabor organization within the meaning of Section 2(5) of the Act3Respondent Union has not been certified, at any material time herein, as thecollective-bargainingrepresentative of employees of Mach Lumber Company pursu-ant to Section 9 of the Act4 Since on or about March 20, 1959, Respondent Union has induced and en-couraged employees of employers doing business with Mach Lumber Company inPort Newark, New Jersey, and Brooklyn, New York, to engage in strikes or con-certed refusals an the course of their employment to perform services for their em-ployers, with an object of (a) forcing or requiring the said employers to cease doingbusiness with Mach Lumber Company, and (b) forcing or requiring Mach LumberCompany to recognize or bargain with Respondent Union as the collectivebargai ingrepresentative of employees of the said Mach Lumber Company5The aforesaid unfair labor practicesare unfairlabor practices affecting com-merce within the meaningof Section2(6) and (7) of the Act[Recommendations omitted from publication IPremier Panels,Inc.andLocal 2022, United Brotherhood ofCarpenters and Joiners of America,AFL-CIO.CaseNo14-CA-°2035January 26, 1960DECISION AND ORDEROn August 27, 1959, Trial Examiner Earl S Bellman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached heretoThereafter the Respondent filedexceptions and brief to the Intermediate ReportPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning]126 NLRB No 45554461-60-vol 126-21 306DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.'Therulings arehereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the following additions?We agree with the Trial Examiner that the Respondent violatedSection 8(a) (3) of the Act by discharging employee Sadler, andrefusingto reinstate him, because Sadler engaged in organizationalactivity on behalf of the Union.Sadler was employed by the Respondent when it commenced opera-tions at a new plant in McBride, Missouri, in March 1958, and wasfirst assigned to the laminating machine. In August 1958 when theoperator of the glue machine was transferred elsewhere Sadler wasassigned to that machine.While there was no increase in pay accom-panying this change, we agree with the Trial Examiner that theoperation of the glue machine was a more responsible job. In Sep-tember 1958 the Respondent directed a request to the local draft boardfor a deferment for Sadler from military service.From the opening of the plant until November 1958 there werecontinual discussions and conversations about the advantages ofa union.At several of these discussions among employees the Re-spondent's Plant Manager Ewing was present and made the remarkthat, "It just wasn't time for the Union." On November 24, 1958, anorganizational campaign was started in which employee Sadler tooka very active part.Ewing heard from another employee on the eve-ning of November 24 that authorization cards were being circulatedat the plant.Later that evening Ewing went to the plant and dis-cussed the matter with the night supervisor in an effort to find outabout the union activities.On November 25 Ewing noticed Sadleraway from his machine at times and walking about the plant.Underthe plant rules Sadler-was required to stand by his machine only whenitwas in operation.Nevertheless, without any investigation or anyevidence that Sadler had violated the plant rules, on the followingmorning Ewing called Sadler into his office and discharged him for"unsatisfactory work."The Respondent's contention that Sadler'swork had become progressively worse since a short time after hisemployment is contradicted by the Respondent's action in promotingIIn agreement with the Trial Examiner,we find no merit in the Respondent's argu-ment as to the alleged failure of the proper charging party to show compliance withSection 9(f), (g), and(h) of the Act. The charges herein were brought in the name ofLocal 2022, United Brotherhood of Carpenters and Joiners of America, AFL-CIO. TheLocal is therefore the charging party for the purpose of these proceedingswe areadministratively advised that the Local was in compliance at all pertinent times.2 As no exceptions were filedtoTrialExaminer's findings that Respondent did notviolate Section 8(a) (1) of the Act by interrogation,nor Section 8(a) (3) of the Act bydischarging employee Hoehn, we adopt them herebypro forma PREMIER PANELS, INC.307Sadler to a more responsible position, and requesting a draft defer-ment for him in September.Viewing these actions against the background of Ewing's repeatedantiunion remarks along with Ewing's admission that he suspectedthat Sadler was passing out union cards on November 24 and 25, wefind that Sadler was discharged for his union activities.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Premier Panels,Inc.,McBride, Missouri, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Local 2022, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, or in any otherlabor organization, by discharging or in any other manner discrimi-nating against any employee in regard to his hire or tenure of em-ployment, or any other term or condition of employment, except asauthorized by Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist the aforesaid union, or any other labor organization,to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Robert Sadler immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority and other rights and privileges previously enjoyed, andmake him whole for any loss of pay he may have suffered as a result ofthe discrimination against him, in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy."(b)Post at its McBride, Missouri, plant copies of the notice at-tached hereto marked "Appendix." 3Copies of said notice, to be'In the eventthat thisOrder is enforced by a decreeof a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurnished by the Regional Director for the Fourteenth Region, shall,after being duly signed by an authorized representative of the Re-spondent, be posted by the Respondent immediately upon the receiptthereof, and maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Fourteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section8(a) (1) of the Act by threatening its employees with discharge orother reprisals if they attended a meeting sponsored by the Union, andSection 8(a) (3) of the Act by discharging employee Hoehn.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT discourage membership in Local 2022, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO,or in any other labor organization, by discharging or in any othermanner discriminating against any employee in regard to his hireor tenureof employment, or any other term or condition of em-ployment, except as authorized by Section 8(a) (3) of the Na-tional Labor Relations Act, as modified by the Labor-Manage-mentReporting and Disclosure Act of 1959.WE WILL NOT in any other maner interfere with, restrain, orcoerce ouremployees in the exercise of their right to self-organi-zation,to form,join,or assist the aforesaid Union, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities forthe puropse of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized by Section 8 (a) (3) of the National Labor RelationsAct, as modified by the Labor-Management Reporting and Dis-closureAct of 1959. PREMIER PANELS, INC.309WE WILL offer Robert Sadler immediate and full reinstatementto his former or substantially equivalent position, without prej-udice to his seniority and other rights and privileges.WE wiLL make Robert Sadler whole for any loss of pay he mayhave suffered as a result of the discrimination against him.All our employees are free to become or to remain, or to refrainfrom becoming or remaining, members of Local 2022, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, or any otherlabor organization, except to the extent that this right may be affectedby an agreement in conformity with Section 8(a) (3) of the NationalLabor Relations Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.PREMIER PANELS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn the basis of a handwritten charge, dated December 18, 1958,' which sets outthe full name of party filing charge as"Local 2022,United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO," herein called the Union,theGeneralCounsel of the National Labor Relations Board, herein called, respectively, theGeneral Counsel and the Board,by the Regional Director for the Fourteenth Region(St.Louis,Missouri), issued the complaint herein, dated March 19, 1959,againstPremier Panels, Inc., herein called the Respondent,alleging violations of Section8(a)(1) and(3) of the National Labor Relations Act, 61 Stat.136, herein calledthe Act.Copiesof the complaint and notice of hearing were duly served on theRespondent and the Union.With respect to the unfair labor practices,the complaint alleged, in substancethat:(1)The Respondent,about November 26, 1958,2 "did lay off or dischargeRobert Sadler and Donald Hoehn,"and has since refused"to reinstate said em-ployees to their former or substantially equivalent positions,"because said employeesengaged in organizational activities on behalf of the Union; and(2) the Respondent,about December 17, "threatened its employees with discharge or other reprisals ifthey attended a meeting sponsored by the Union." 3Respecting the aforesaid allegations, the Respondent's answer admits only thatit"discharged"Sadler and Hoehn about November 26, and specifically denies thecommission of any unfair labor practices.Pursuant to notice,a hearing was held on May 12, 13, and 14, 1959,at Perryville,Missouri, before me, the duly designated Trial Examiner.The General Counseland the Respondent were represented by counsel and participated throughout thehearing.At the outset,the Respondent moved twice to dismiss the complaint, firstessentially on grounds that the Board lacks jurisdiction because ambiguities in thecharge affected determination as to compliance status, and thereafter because the3Said charge,upon which the Respondent predicates contentions later noted,is stampedas received at the Fourteenth Regional Office on December 19, 1958The handwriting isapparently that of Melvin E Shasserre, who signed the charge as secretary-treasurer ofthe Missouri State Council of Carpenters.As evidenced by a return receipt for registeredmail, the Respondent received a copy of this charge on December 202Throughout this report, when the year is omitted in giving dates,itwill be under-stood to be 1958.3It should be noted that the above alleged threat is the only independent 8(a)(1)violation alleged in the complaint 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandwritten charge, referred to above in footnote 1, fails on its face to comply withthe Board's requirement that four copies of a charge be filed.After comments bythe parties on said motions, during which the General Counsel asserted that Local2022 had been treated as the charging party, I denied the foregoing two motionsof the Respondent to dismiss, stating that the possibly novel compliance questionsraised should be presented to the Board in a separate administrative proceeding, andthat failure to file four copies of the charge had not been shown to have prejudicedthe Respondent.Thereafter, growing out of discussion (adverted to later herein)of an eventually withdrawn motion by the Respondent to quasha subpoena dacestecum,the parties, at my request, discussed their respective contentions and posi-tions.4Upon completing the first day of the hearing, all counsel and the Trial Examinerspent almost an hour inspecting the premises, seeing all of the machinery involved,and the entire physical layout of the McBride plant.During the course of the hearing,various statements given prior thereto by witnesses called by the General Counselwere made available for examination by counsel for the Respondent, except that Idenied a request by counsel for the Respondent for what the General Counselcharacterized as "another piece of writing" which was never seen, read, signed, oradopted by witness Donald Hoehn, but "does record information taken" by anattorney with the Fourteenth Regional Office.At the close of the hearing, the Gen-eral Counsel argued orally on the record.Pursuant to an extension of time for filing to June 8, 1959, the Respondent filed abrief which has been carefully considered. Said brief asserts at the outset that theRespondent is not "dropping or waiving" its objections to the Trial Examiner over-ruling at the hearing its "contentions with respect to the compliance status of thecharging party" and its further "contention with respect to the General Counsel'sobligation to produce a prior statement taken" from witness Hoehn. In viewof the foregoing, I have painstakingly examined the record herein and decisionalprecedent respecting these procedural matters.As a result of this reappraisal, I amconvinced that the rulings at the hearing in said respects were correct, and theyare hereby reaffirmed.6On June 3, 1959, I received a four-page "Stipulation to Correct the Record,"signed by counsel for the Respondent and the General Counsel.All of said correc-tions have been duly considered and, being found appropriate, the transcript ishereby corrected in accordance therewith and said stipulation is made a part ofthe record herein.Furthermore, it having become evident from my study of therecord that certain additional corrections in the transcript should be made, the tran-script herein is hereby further corrected.Upon the basis of the entire record in this case, as above corrected; my observa-tion of the demeanor of the witnesses at the hearing; the view of the premises taken;and my consideration of all of the positions and contentions of the parties, I makethe following -FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Premier Panels, Inc., is a Missouri corporation engaged in themanufacture, sale, and distribution of insulated panels. Its principal office and place'It should be noted that the Respondent's answer gave no explanation as to why It"discharged" Sadler and Hoehn, and also that during this discussion on the record, afterthe Respondent claimed surprise at mention by the General Counsel ofinterrogation,theGeneral Counsel specifically stated that such evidence in that respect as he proposed toadduce would go only "to establish motive and knowledge " See footnote 3, above6 In addition to the Respondent's attorneys listed above in the appearances, Mr. Carroll3 Donohue, of St. Louis, Missouri, also signs the brief9Respecting the compliance contentions, seeLanglade Veneer Products Corporation,118 NLRB 985, 986, andStandard Cigar Company/,117 NLRB 852, 853-854Concern-ing my reaffirmation of the ruling that the Genei al Counsel is not required to produce apiece of writing which concededly has not been "read, signed or sworn to" by witnessHoehn, and which my scrutiny of the record in the instant matter convinces me has notbeen shown to be a substantially verbatim recital, reflecting fully and Without distortionwhat Hoehn said, I rely not only on Section 102 95 of the Board's Regulations, but alsoupon the recent Supreme Court decision of June 22, 1959, inPalermo v United States,which I have examined with great care, assuming, in so doing, that the definition ofwhat constitutes "a statement" In Section 102 95 of the Board's Rules and Regulationsis related to the requirements of the so-called Jencks Act, 18 U S.C. § 3500, upheld bythe Supreme Court in the aforesaid decision PREMIER PANELS, INC.311of business is located in St. Louis, Missouri; it has a plant in McBride, Missouri,which is involved in the instant matter.The Respondent's answer admits that, priorto November 30, 1958, its McBride plant had been in operation for 7 months, andthat during said period the Respondent had received, at its McBride plant, directlyfrom points outside the State of Missouri, materials valued in excess of $50,000. Ifind that it will effectuate the policies of the Act for the Board to assert jurisdiction.11.THE LABOR ORGANIZATION INVOLVEDThe Union, Local 2022, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,isa labor organization within the meaning of the Act. It admits tomembership employees of the Respondent'sMcBride plant.III.THE UNFAIR LABOR PRACTICESA. The issues and problems involvedAside from the procedural issues already considered, the issues herein concern theadmitted separation, by Manager William Ewing, Jr., from the Respondent's payrollof Robert Sadler and Donald Hoehn on November 26, 1958, and an alleged threaton December 17 by Ewing to employee William Winkler, to discharge any employeewho attended a meeting of the Union scheduled for that evening.Also involved arecontentions as to whether substantially equivalent employment has ever been offeredto Sadler, who was not working for the Respondent at the time of the hearing, andas to whether the reinstatement given Hoehn on December 8, 1958, was actuallysubstantially equivalent employment.?While simple enough to state, theseissuesactually are enmeshed in a total situa-tion involving unusual elements, and are posed through testimony which in numerousways is inconsistent, conflicting, or flatly contradictory.Further, a good deal of theaforesaid testimony bears on the sharply conflicting contentions of the parties asto the behavior or performance of Sadler and Hoehn on their respective jobs in theplant, and this in turn involves some rather complicated industrial processes andmachinery sand a general plant layout, a diagram of whichis inevidence.Moreover,my understanding of the foregoing is grounded to a considerable extent on actualobservations,made during the above-mentioned inspection trip through the plant.In addition, it is worth noting at this point that, with respect to the alleged threatof December 17, the credibility problems are so highly involved and the testimonypertaining thereto so flatly contradictory that the Respondent's brief states that on"this there can be no question that one of these two men was lying."Determining motivation with respect to alleged discriminatory discharges in a casesuch as the one at bar is, as has been well put in a decision cited in the Respondent'sbrief, "a grave responsibility because of the elusive intangibles involved." 8Hence,in seeking to discharge faithfully this responsibility in the instant matter, all of thenumerous bits of evidence, and all of the various contentions of the parties, havebeen carefully weighed and interrelated, with the purpose of discovering the patternunderlying events and the factors actually operative in motivation.And while thistime-consuming process of analysis, which it would too greatly protract this reportto recapitulate in full, has resulted in answers which will not satisfy either theRespondent or the General Counsel, it may well be that the future of labor relations,in a most interesting plant, can best be served by taking care not to brand any witnessa liarunnecessarily.At any rate, we begin our difficult task with a chronology ofevents.B. Chronology of events91.The establishment of the plant and early developmentsThe Respondent's McBride plant, which manufactures insulated panels "classifiedas plastic sandwich polystyrene," is located about 8 miles from Perryville, the countyseat of Perry County, Missouri.The plant building, which was furnished by thePerry County Development Corporation, was erected during the beginning of 19587 See footnote 32, below.8 SeeTransport Company of Texas and Transport Company, Inc,115 NLRB 681, 691,one of the several cases, including all of the other cases cited by the parties, which havebeen duly considered'Except where specific evidence bottoming findings is identified, findings in this chro-nology are based largely on my synthesis of essentially uneontradicted testimony, byvarious witnesses, or upon such a preponderance as to make analysis of minor variationsunnecessary. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Respondent's specifications,being constructed by union labor. Just beforethe first machinery was moved into the plant about the middle of March, the con-struction contractor came to Manager William Ewing 10 and pointed out two em-ployees, Russell Brown and Robert Sadler, indicating that he "thought they wouldbe two good workers" for Ewing.Ewing hired both, knowing that Brown was aunion steward and that Sadler was a union member.iiAmong others hired wereBernardWelker and William Winkler,two other union men whose testimony aswitnesses will be discussed later.By sometime during April of 1958,construction and installation of machinerywas sufficiently completed so that it was possible to begin production.Because thePerry County Development Corporation is furnishing the building,ithas been theRespondent's policy to try to confine its "hiring to the Perry County area."Andsince Ewing has never lived in that area, in hiring employees,most of whom arefrom Perryville,he has "leaned towards" local merchants, and Sheriff Zahner andProsecuting Attorney Toohey, who is "president of the Development Corporationthat owns the building,"for recommendations.Further, "if any of the employeeshave trouble," Ewing consults individuals who he feels"know the men better than[he does] because they live around here." In this connection,Ewing at one pointtestified, "I always talk to Mr. Toohey."Since the Respondent'sproducts are relatively new and certain processes andmachinery fairly novel, and since a number of its employees are from a relativelyrural area and have had little or no factory experience,the Respondent naturallyhas expected that it would take a period of time before its employees could becomeexperienced and its production would be running smoothly and efficiently.In fact,it seems evident that this also was assumed by some of the employees.For instance,the above-mentioned Bernard Welker,who was called as a witness by the GeneralCounsel, testified credibly, on cross-examination by the Respondent,that the firsttime he had heard about"getting a union in this plant" was at a meeting of theUnion in the spring of 1958, soon after the plant started operating; that he got theidea at that time that "the boys were not going to bring the union in for some sixmonths";and that several, including himself,believed and had "expressed the thoughtthat it was a good idea to wait until this new plant got situated."Welker also testifiedcredibly, on cross-examination by the Respondent,that during the summer of 1958,what month he could not remember,he and Ewing were"just talking one eveningafter the day shift had gone home";that he told Ewing that the Union would"probably get in"; and that Ewing thereupon said:They probably will, but this is not the right time,that the plant is new, every-body is making mistakes and the company has been operating in the red andthat this isn't the right time.Welker, who Ewing knew was a member of the Union when he hired him,becamethe supervisor of the second shift in September,shortly after that shift was startedin August.iaItmay be well at this point to describe briefly the two shifts at the plant.Thefirst,or day shift, which starts at 7 a.m.and, with a half-hour lunch period, runsuntil 3:30 p.m., normally vanes from about 15 to 19 in number of employees. Thesecond shift has about four or five employees,including its supervisor.It com-mences at 3:30 in the afternoon,and runs until midnight,alsowith a half-hourlunch period.There is thus no lapse of time between the two shifts,but each shifthas two break period of 10 minutes each, one coming before the half-hour lunchperiod and the other after it.Itwill also be helpful at this point to have before us a picture of supervisoryresponsibility at the plant.Production on the first shift is primarily supervised10Manager Ewing, who has the overall responsibility for the McBride plant, was firstcalled as a witness by the General Counsel under rule 43 B, and later as the Respondent'sprincipal witnessAll of the quotations in the above paragraph and in the one whichfollows it are from Ewing's testimony.Ewing has no superiorat the McBrideplant andreports directly to the Respondent'sStLouis officeNext toEwing in authority atMcBride is Raymond Miller,the plant superintendent, who reportsdirectly toMiller, andspends most of his time in the plant supervising productionMiller was not called asa witnessu Sadler was a member of"Local 916,a labor local "11Welker's testimony clearly shows that this second shift,also referred to as theevening shift or the night shift, started in August,with Marlin Sandler,whom Sadlerthen succeeded on the glue spreader,first serving as the supervisor thereon for some3 or 4 weeks before Welker took over as second-shift supervisor in September PREMIERPANELS, INC.313by Superintendent Miller, whose responsibility to Manager Ewing has been explainedin footnote 10, above.Miller, who spends 80 to 90 percent of his time in the work-ing area ofthe plant, has a leadman on the day shift to assist him.This leadmanreceives 10 cents an hour more than the rest of the employees.13The supervisoron the evening shift, who also receives 10 cents an hour more than the otheremployees on that shift, all of whom get a 5-cent per hour night-shift differential,has direct responsibility for the work on the night shift, getting only general instruc-tions, with intermittent visits from Ewing and Miller, who share the overall responsi-bility for the second shift.There is extensive and not very consistent testimony asto the supervisory status of the second-shift supervisor, who is also referred to asthe leadman. It should be noted that apparently it is only the second-shift supervisorwhom the Respondent considers a supervisor, and that apparently the GeneralCounsel, at least during most of the hearing, considered neither the leadman northe supervisor to be a supervisor, within themeaning ofthe Act.14 In any event,while doingso isperhapsnot indispensableto determining the issues herein, sinceinterrogation definitely cannot be consideredan issue,I believe it will be better todetermine which, if either, of these positions is supervisory, withm the meaning ofthe Act.On all of the evidence, I am convinced and find that the leadman onthe day shift, while closertomanagementthan other employees on that shift, isessentially only Miller's assistant,and is not a supervisor within the meaning of theAct. On the other hand, the second-shift supervisor, at all timesmaterialWelker,exercisesresponsibility for the second shift, and most of the times he does sowithout any superior beingpresentin the plant.Welker carries a key to the plant,and isresponsible for directing the work of the second-shift employees. I amalsoconfident that he is expected to report to Ewing and Miller on what takesplace during this second shift, and that any recommendation of his would be care-fully considered.Hence, I believe that Welker actually has been exercising super-visory responsibility, within the meaning of the Act, even though he has never spe-cifically been told that he is a supervisor, and despite the fact that I believe thatWelker honestly did not thinkof himselfas a supervisor when testifyingas a witnessfor the General Counsel.We turn now to certain testimony about rumorsas to unionactivity and conversa-tions concerning such matters.Ewing testified that "ever sincehe] had beenthere," he had been hearing rumors from merchants and other townspeople of thepossibility of a union trying to get in the plant. It is scarcely surprising that therewould be suchrumors ina relatively small community in which a number of citizensobviously are interestedin thisnewly established plant.Ewing also testified as toa number of conversationsconcerning the Union and rumors about it which he hadhad from time to time with the above-mentioned William Winkler, a 48-year-oldemployee with a seventh grade education, who Ewing had known was a member ofthe Union when he hired him. I believe, for reasons indicated in the footnote, thatit is unnecessary to relate most of this testimony.15Further, without trying to decidewhether or not the extent and nature of these various conversations beween Ewingand Winkler would warrant the characterization in the Respondent's brief of Winkleras the one "who constantly ran to the boss to report every rumor aboutunion organi-zation," I think there can be no doubt, from the record as a whole, that Winkler andEwing had, by the time of the eventsin issue inthis case, become accustomed toconversingrather freely about the Union, about rumors concerning the Union, andabout why Winkler was interested in continuing his membership therein, as Ewingknew that Winkler, who has been a member of the Union for some 11 years, actuallywas continuing to do.1613 At the time of the hearing, Edwin Coffey, a witness whose testimony is later dis-cussed,was the leadman on the day shift, having become so in December 1958, when hereplaced Marlin Sandler, who had been day-shift leadman since the fall of 1958Sandlerwas not called as a witness14However, the General Counsel took the position during oral argument that "whetherWelker is a supervisor or a leadman," it is "safe to sav he was a representative ofmanagement in some respect within the meaning of"Harrison Sheet SteelCo , 94NLRB 81, 82151n fact, the Respondent did not offer some of this testimony by Ewing to establishthe truth or falsity of the content of what Ewing testified that Winkler had told him, butrather to show wi'at was in Ewing's mind when lie did the things in issue in the instantmatter1aAlthough there is testimony by Winkler to the contrary,it ismy opinion thatWinkler's explanations to Ewing for continuing his union membership probably included 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwould also appear from the testimony of Winkler, who explained that he talkedwith Ewing about the Union "once in a while," but only when Ewing brought upthe subject, that in one of their earliest conversations, just after Winkler first startedworking for the Respondent, Ewing told Winkler that as far as the Union cominginto the plant was concerned, "it was up to the men." In any event, as Ewing testi-fied, "in the early part of November" Winkler volunteered to Ewing, one day athiswork bench, that he had heard "rumors that cards were being distributed." 17While Ewing did not testify what, if anything, he thereupon said to Winkler on thatoccasion, it is clear, as we shall presently see, that Winkler, who sometime duringthe early part of November received union cards to distribute, did not chooseto distribute them.2.Organizational activity and other developments prior to the separation of Sadlerand HoehnFor about a month before Sadler and Hoehn were terminated on November 26,a group of employees "on occasions" discussed organizing.18Late in October orearly in November,19 a group of "four or five guys" met Delmar Pohlman, a businessagent of the Union, "along the roadside at McBride" and discussed with him howto go about organizing.Pohlman told the group that the way they "would haveto do it would be first to sign cards," and that he would see that "they got the cards."Some time having elapsed without having received the promised union cards, Hoehn,who was with Sadler at the time, telephoned Pohlman "to ask him where the cardswere."Pohlman told them that "Winkler had the cards " Shortly thereafter, onMonday afternoon, November 24, Sadler, Hoehn, and employee Anton Ruch wentto Winkler's home to get the cards from Winkler, who had had them for some time.20In giving the cards to Sadler, Winkler told him that "he would sign a card if theother men did."When Sadler received the cards from Winkler, Hoehn and Ruch each took a cardand then Sadler "took the rest and went down to the plant." 21 It is undisputedthat Sadler distributed four cards at the plant that day to the four employees thenworking on the second shift. Supervisor Welker, who testified that Sadler was atthe plant that afternoon "about 4 or 4:30," admittedly signed an application cardwhich he received from Sadler that "same evening."Around dinnertime on the evening of November 24, employee Anton Ruch wenttoManager Ewing's home and had a conversation with Ewing, concerning whichthe testimony of Ruch and Ewing is significantly in conflict.Ruch's version ondirect examination is essentially that: He went to Ewing's home "around 7 or 7:30"because the employees had had "a lot of discussion at that time about a raise,"and he was "trying to figure out some way" they could get together with Ewingand "talk it over"; Ewing "talked about getting a few of the men" into the officecertain death benefits provided for members,and a feelingon Winkler's part that suchmembership would be necessary if he ever should need to go "back to carpenter work."11Having carefully considered the conflicting and contradictory testimonyofEwingandWinkler, which will be more fully discussed later, I accept theconvincingly giventestimony of Ewing as to the above conversation, rather than Winkler's testimony that hedid not "recall talking about a union" with Winkler around the first of November. On thewhole, I believe that Ewing discussed the Union with Winkler more frequently and morefully than Winkler's testimony would tend to indicate.is The quotations in the above paragraph are all taken from the Respondent's cross-examination of Sadler, a witness called by the General Counsel, who impressed me, onthe whole, as careful and forthright throughout his testimonyFor reasons which appearpresently, I am satisfied that the wage rate then being paid by the Respondent was asubstantial factor In this discussion about organizing.11 Sadler estimated the date as approximately "three or four weeks" before he gotunion cardsfrom Winkler on November 2420Winkler testified consistently on direct and cross-examination that he had receivedthe cards from Pohlman , that he had declined to pass them out himself ; and that hehad "kept those cards at home on [his] refrigerator quite a while"21 The above quotation is from testimony of Hoehn. There is no essential inconsistencyIn the testimony of Hoehn, Sadler, Ruch, and Winkler as to the wayInwhich Sadlergot the union cards from WinklerItwill be recalled that the first shift ended at3 :30 p in , and I ,am satisfied that the above developments at Winkler's home took placenot long after the end of the first shift on November 24 PREMIER PANELS, INC.315to talk it over; 22 they talked about the Union; and Ewing said, as well as he couldremember, that "he wasn't against the union, but it just wasn't the time, the Com-pany wasn't ready for it or something like that."On cross-examination, Ruchunhesitatingly admitted that, during the course of their conversation, he also askedEwing if it would "jeopardize" his job if he were to join the Union, and that Ewinghad told him that it would not.Ruch was not questioned as to whether he toldEwing anything about having been asked to sign a union card.As to what transpired on this occasion, Manager Ewing testified, on direct examina-tion, that on the evening of November 24-Anton Ruch came to my home and asked me, he told me he wanted to talk tome and he told me he had been asked to sign a card and he asked me whatbearing it would have on his position at the plant, and I said absolutely none,he would have to make his own decision as to that, and he asked me not toask him who had asked him to sign this card. . . . I did not.On cross-examination, Ewing again gave essentially the foregoing explanation ofthe gist of the conversation, pointing out that the conversation had taken placejust as he and his wife were ready to eat their evening meal, "a barbecue in thegarage."Ewing stated that his wife "was present during all our conversation"; 23and testified that there was "no mention of raises in that conversation" that herecalled.All factors analyzed, I believe and find that the conversation of November 24between Ewing and Ruch took place essentially as testified to on direct and cross-examination by Ruch, but with one thing additional, noted below, and that Ewingwas mistaken in not remembering that raises were discussed during this conversa-tion.In the first place, I am convinced by Ruch's testimony as a whole and hisdemeanor as a witness, that Ruch, in a conflict situation which left him highly em-barrassed, was doing his best to answer truthfully questions put to him with as littledamage as possible to anyone, and that, having had his work criticized some monthsearlier by Ewing,24 Ruch was reluctant to give testimony adverse to the Respondent.Further, I have no doubt that wages did concern employees at that time.Not onlywas Ruch's testimony on this point convincing, but Ewing admitted that on oneoccasion at the plant, as he was walking past Sadler and Ruch, they "mumbledsomething about getting a raise."Moreover, Supervisor Welker, whose testimonyabout the decision at a union meeting that spring to wait about 6 months beforetrying to organize has been cited, also testified, during cross-examination by theRespondent, that he had heard "from the other boys" that Sadler had "decided topass out the cards" because he did not "get a raise in pay."In short, everything considered, I believe that Ruch, patently one of the employeesthen engaged in organizational activity because of dissatisfaction about wages, wentto Ewing to sound him out on the question of a wage increase for the employees; thatRuch then became concerned at Ewing's emphasis on that not being the time for aunion because "the company wasn't ready for" one; and that Ruch thereupon askedEwing if joining the Union would jeopardize his job.And while the testimony isconsistent that Ewing verbally assured Ruch that joining the Union would not jeop-ardize his job, there can be no doubt, in my opinion, that the total impact of theconversation was to convince Ruch that the Respondent was opposed to having itsemployees organize at that time.Further, I believe that during the latter partof their conversation, Ruch also told Ewing that he had been asked to sign a unioncard.As soon as Ewing finished his dinner on the evening of November 24, he droveout to the plant.There he had a conversation with Supervisor Welker, concerningwhich there are discrepancies in the testimony.According to Welker, Ewing cameto the plant that evening between 6 and 8 o'clock and asked Welker to come into theoffice.As to what then transpired, Welker testified, on direct examination, asfollows:I did and he told me that he had heard somebody was going around passingcards and asked me whether I had been confronted by anybody. I told him Iwas and I had signed a card.21Ruch also referred to "the whole bunch of us" in this connection, and later explainedthat he was not talking about a raise merely for himself but was "wanting us to gettogether so he could explain it to us," that is to say, about "raises and things like that "23Mrs Ewing was not called as a witnessiiEwing testified that Ruch was one of two employees whom he had called into hisoffice "several months" earlier, at which time he had "more or less criticized them forwork they had done on the machine." 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen then asked what else had beensaid,Welker replied, "That was about all."Upon being questioned as to whether Ewing had asked who was passing out thecards,Welker further testified:If I can remember correctly, Bill had asked me who was giving out the cardsand I told him that I would rather not say . . . . Bill lust said, "O.K."On cross-examination,Welker acknowledged that Ewing would comeon routinevisits to the plant to check on its operation, and would consult him, as the onein charge of the night shift, to see whether everything was going all right.Welkeralso acknowledged that he had been told that there was a rule that he was supposedto enforce thatno one notworking on his shift was to be in the plant during thatshift 25The version originally given by Ewing, when called by the General Counsel underrule 43 B, of his conversation with Welker was that when he and Welker went tohis office, he did not mention "union cards"; that he said to Welker that "there wassomething strange going on"; 26 and that Welker immediately said, "I will have totell you that I have signed a card."Ewing also testified that Welker said, "Don'task me who askedme to signthis card"; that he did not do so; and that he had goneto the plant that evening to make a routine check and not because he had heardthat union cards were being passed around.When later called as a witness by theRespondent,Ewing's version of this incident was essentially like the above, exceptfor these added details: Before going into the office, he had asked Welker "how thingswere going";after statingin the office that there was somethinggoing on,he askedWelker if he "knew anything about it"; thereupon Welker "got shook up a little bit";and on theway out of the office they talked "about production problems."It is my opinion that, while Supervisor Welker was called as a witness by theGeneral Counsel and was a member of the Union, Welker was testifying truthfullyand to the best of his recollection.Further, I believe that while his loyalties weredivided, as frequently happens with minor supervisors, especially when their super-visory authority has not been made clear to them, Welker was not biasedagainstthe interests of the Respondent.Everything considered, I believe that Ewing wentto the plant the evening of November 24 primarily to find out what he could aboutunionactivities, which he believed were in progress; that the conversation there tookplace essentially asWelker's testimony reveals; and that Welker, who was under-standably "shook up" by Ewing'squestions,did not tell Ewing that Sadler was theone who had given him the union card.It ismy opinion, however, that the incidentas a whole unmistakably establishes that Ewing was then seeking to determine whowas responsible for organizational activityamongthe Respondent's employees at atime which he considered to bepremature.On the following day, Tuesday, November 25, organizational activities continued.Sadler, who I am confident was doing the major part of the soliciting, and who thenworked on the glue spreader, also referred to as the glue machine, testified unhesi-tatingly that he distributed some application cards on November 25 "on the parkinglot before work and some during working hours and at noon," estimating that he dis-tributed "around five" cards during working hours that day.Hoehn, who had signedhis own card the evening before, also was active as a solicitor.Hoehn, a memberof a crew of three operating the laminatingmachine,also referred to sometimes asthe glass machine, testified that as well as he could remember, he "may have askedtwo, three, four, five, maybe" employees, and that he was "pretty sure that BobMoll and Wayne Bauwens," the other members of thelaminatingmachine crew,signed cards which he gave them while they "were setting up the machine to getready to run." 27"There is no evidence that such a rule has ever been posted, and whether or notSadler had ever been informed of any such rule, it would appear that Supervisor Welkersigned one of the cards given him by Sadler. rather than telling Sadler that he shouldnot be in the plant In any event I do not understand that the Respondent advancesviolation of any such role as having been one of the factors entering into its separationof Sadler.20Ewing explained, on the stand, that lie made the above remark because "some of themen in the plant" had been "leaving their machines more" than they previously had done27 It usually takes about the first quarter of the first shift, or the period before themorning break, to set up this laminating machine, which is housed in a relativelysmaller room of its ownOnce it is ready to run, the laminating machine operatescontinuouslythereafter that dayIt is clear that the laminating machine's operation isessentially different from that of all of the other machines in the plant, none of the rest PREMIER PANELS, INC.317Extensive and conflicting evidence as to how much of the time on November 24and 25 Hoehn and Sadler may have been away from their usual places of work,may have neglected their work,and may have been seen by other employees and byEwing himself—along with the bearing of plant rules on such matters, will be con-sidered in a subsequent section of this report,dealing with the alleged discrimina-tions.At this point I believe it would be well to note that, as is indicated by theimmediately preceding footnote,the work of Sadler was of a type significantly differ-ent from that of Hoehn, and that Sadler,who was the more active of the two insolicitation,was also the more precise and convincing in his testimony bearing onvarious phases of matters pertaining to his discharge.It should also be noted nowthatManager Ewing, who admittedly suspected that both Sadler and Hoehn wereengaging in union activity on company time, and who,inmy considered opinion,undoubtedly had noticed that both men were at times on November 25 away fromtheir work stations,testified credibly that he first decided,on the way home on theevening of November 25, to discharge Hoehn,and that it was later that evening thathe decided to take action also with respect to Sadler.3.The separation of Sadler and Hoehn and developments thereafterOn the morning of November 26, Ewing took action during two separate inter-views in his office,the first with Sadler and the second with Hoehn,which the Gen-eral Counsel conceded,during oral argument,was tantamount to discharging them,when considered as a total transaction,even though the General Counsel contendedthat what Ewing told them was ambiguous.Reserving for later consideration thetestimony,in several respects inconsistent,as to these two separation interviews, Ithink it will make matters clearer to note now that I believe that Ewing told Sadlerthat he was being laid off, but that he told Hoehn that he was discharged. In anyevent, it is undisputed that an hour after Hoehn had left the office,Hoehn calledEwing on the telephone and asked Ewing if he"would reconsider this discharge tobe a lay-off so that he would be able to collect unemployment compensation," andthat Ewing told Hoehn that he "absolutely could not" change it to a layoff afterhe "had already discharged him." 28Two days later,on the morning of Friday,November 28, the day after Thanks-giving,Winkler went up to Ewing, when Ewing was checking a shipment in theplant, and said,"What'swrong with those two guys?"Ewing replied,"Idon'tknow."Winkler then told Ewing that he "was asked to pass out those cards" butwould not do so,and that Hoehn and Sadler came to his home, where he had thecards, and he"gave them to him."One evening shortly after their separation,29Sadler and Hoehn went to Ewing'shome to ask about getting their jobs back.Ewingtold them that"as far as hewas concerned"they did not have any jobs.There was also some discussion aboutthe plant in general and about the Union.Ewing, who some 20 years ago was thepresident of a local of the United Mine Workers, explained that he was not againstthe Union;that "at one time he was president"of a union;but that"this was not thetime for the union down at the plant." 30On December 3, 1958, the Union filed a petition in a representation case, whichwas docketed as Case No. 14-RC-3522.A copy of this petition,which describedthe unit sought as "All production and maintenance employees,but excluding officeclericals, guards,watchmen,professionals,and supervisors"at the McBride plant,was received by Manager Ewing on December 4.He immediately forwarded itto the St. Louis office of the Respondent,where it was received on Friday, Decem-ber 5.In the meantime,one evening early in December, when Ewing and his wife werein Perryville at a restaurant which is operated by Edgar Sauer, who has knownHoehn for about 5 years and who had recommended Hoehn for employment whenthe plant had opened,Ewing asked Sauer if he knew that Hoehn had been"released."Sauer said that he had not heard anything about it.Ewing then told Sauer thathe had released Hoehn because his work was not "satisfactory after the union activityof which is so complicated,or requires such setup time,or is continuous in its operation.The rest of the machines are spread out over a large plant area, which Is not partitionedoff,and throughout which various materials and products are stored.28 The above quotations and those in the paragraph which follows are from creditedtestimony of Ewing20The date Is uncertain,but it was obviously prior to December 520 The findings in the above paragraph are made on my analysis of credited testimonyof Sadler and Hoehn,with which I find no testimony of Ewing's in essential conflict. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDgot started."There was also some mention by Ewing that Sadler, whom Sauerdid not know, had been released "at the same time." That same evening, followinghis conversation with Ewing, Sauer telephoned Hoehn and told him that if hewanted his job back, he "might be able" to get it.31Obviously prompted by the above telephone call from Sauer, Hoehn went toEwing's home, this time by himself, and asked about getting his job back.EwingtoldHoehn that he "thought it was possible," if Hoehn would "stay" at his workand do his job the way Ewing knew that Hoehn "could do it." They "discussedthings down at the plant, discussed the Union."Ewing stated that he "wasn't againstthe Union, just wasn't the time for it at the plant."As to the conditions upon whichitwas decided that Hoehn was to return to work, Ewing told Hoehn that he was todo his best to do "a good job," and that he was to start "as a new man on a newjob" on the night shift at $1.55 an hour.Hoehn thereafter returned to work onMonday, December 8, on the foregoing basis, and was employed on that basis at thetime ofthe hearing.32On December 8, the same day that Hoehn returned to work,Ewing agreed,duringa longdistance telephone conversation with an attorney in the Fourteenth RegionalOffice, to the details of a consent-election agreement for the unit sought in theabove-noted petition.Said consent agreement, put into written form and signedby Ewing for the Respondent, and by Shasserre for the Union,33 was approved bytheRegional Director on December 15.The election scheduled therein to beheld on December 22, with Local 2022, the Union herein, to appear on the ballot,has been postponed indefinitely, the filing of the charge in the instant matter havingintervened.Early on the morning of December 17, Welker telephoned Winkler, informinghim that Business Agent Pohlman wanted Winkler "to get the word" around abouta meetingto be held that night,becauseWelker was on the night shift and couldnot do it.Later that morning, when Ewing wasout inthe plant,Winkler wentto Ewing and volunteered the information that there was "supposed to be ameetingheld that night at the Intersection Cafe."On this much of the incident the testimonyofWinkler, from whichthe foregoingtwo quotations are taken, is consistent withthat of Ewing.But asto otheraspectsof the conversation, their testimony is flatlycontradictory, particularly as to whetherEwingtoldWinkler, as Winkler testified,that "anybody that goes will get fired," or madeonlythe statement, "Well, so theyare," and walked away, as Ewing testified.Sincethis conflict is a crucial one whichgoes to the heart of the alleged independent8(a) (1) violation,and involves numer-ous credibility factors and extensively briefed and argued credibilitycontentions,the problem of what elsewas said duringthis conversation will be reserved for thenext sectionof this reportIn any event, whateverelse Ewingactually toldWinkler during the above conver-sation on themorning ofDecember 17, it is undisputed that during that day Winklertold several employees that Ewing had told him that if they attended the meetingof the Union that night, they would be fired.34On the evening of November 17, only Sadler turned up at the scheduledmeeting ofthe Union at which a Mr. Said, "an international representative of theCarpenters Union," was scheduled to tell the employees what the Union couldand could not do for them.Henceno meetingwas held, but Sadler gave Said astatement, consisting of three pages dated December 17, 1958, which was producedby the General Counsel at the bearing for examination by the Respondent.Alsothat same evening, Winkler had a telephone conversation with Pohlman duringwhichWinkler told Pohlman that Ewing had told him that morning that menwould be fired if they went to the union meeting.It isnot clear whether Winkler orai The findings in the above paragraph are made on credited and uncontradicted testi-mony of Saueras Quotations in the above paragraph are from undisputed testimony of HoehnHoehnhad received $1 60 an hour on the day shift prior to his separation It will be recalledthat the night shift differential is 5 cents per hourThe General Counsel contends thatHoehn's present employment is not substantially equivalent because the rate of pay is10 cents less per hour and because Hoehn, who was hired shortly after the plant beganoperating, has lost his seniority.The Respondent contends that Hoehn's present em-ployment is substantially equivalent but that, in any event, whether itis or not is im-material because Hoehn was discharged for cause.33 See footnote 1, above.34Winkler's testimonyis consistentthat he so told employees,and Ruch gave corrobora-tive testimony. PREMIER PANELS, INC.319Pohlman initiated the call, but it may well be that Pohlman called Winkler to findout why none of the men then working turned up for the meeting. In any event,the following day, December 18, the date of the charge in the instant matter, Winklertold Ewing that Pohlman had asked him why he had not passed around word aboutthe meeting, and that he had told Pohlman that he did not want the same thing tohappen to him that had "happened to those other two guys."Around "the latter part of December," Sadler, who has not resumed employmentwith the Respondent, had a further discussion about returning to work.Duringthis discussion, which took place in Ewing's office, Ewing told Sadler, among otherthings subsequently to be considered, that "there was a potential opening for him"on the third shift 35C. The alleged threat to discharge employeesWe return to the threat which Manager Ewing is alleged to have made to em-ployee Winkler, that employees who attended the December 17 meeting of the Unionwould be discharged.This is the matter about which the Respondent's brief assertsthat "one of these two men was lying." It should be noted that this incident not onlyconstitutes the alleged independent 8(a)(1) violation in this case, but that theGeneral Counsel stresses this as a "very important" element in establishing "a con-tinuing anti-union animus on the part of" the Respondent, which, in turn, constitutesa major factor in the General Counsel's position as to the alleged discriminatorytreatment of Sadler and Hoehn.What transpired during their conversation on the morning of December 17, upto the point where the version of Winkler and Ewing sharply diverge, has beenpresented above in its chronological setting, and this total picture must be kept inmind.But before we can adequately analyze this pivotal problem, it will benecessary to have a clearer and more detailed picture of the conflicting evidence in-volved and the contentions pertaining thereto.We begin with a resume of Ewing'stestimony.When questioned on direct examination by counsel for the Respondent concerninghis having heard "about a union meeting that was to be held at the IntersectionCafe," Ewing gave the following explanation of when and what he had heard from"BillWinkler":Oh, about 8 o'clock that morning of the day that this meeting was supposed tobe held I was out there in the plant and he came and told me that BernardWelker had called him early in the morning and told him Pohlman had calledWelker to tell the men at the plant this meeting was to be in effect.However,Welker said that he was on the second shift and he couldn't very well do it, sohe told Winkler to do it and Winkler sayshe wasn't going to do itabout themeeting. . . . However, later that day Winkler did tell me some of the menknew about it on the conversation on the way to work, is the way he put ittome. [Emphasis added.]Ewing further testified that the "only answer" which he made to Winkler's state-ment about the meeting was "Well, so they are"; that he "absolutely" did not make"any such statement" to Winkler as that anybody who went to the meeting wouldbe discharged; that he was aware that such a statement would have been illegal; andthat he had "absolutely not" ever made any statement threatening employees withrespect to joining the Union.We turn now to Winkler's testimony.Asked on direct examination by the GeneralCounsel what he and Ewing had said during the conversation in issue, which Winklererroneously thought took place on "either the 25th or 26th" of December, Winkleranswered: 1Well, I told him there was suppose to be a meeting held that night at the Inter-section Cafe and he told me, the way I understood it, anybody that goes will,get fired.Winkler's direct examination ended with the foregoing answer.ThroughoutWinkler's subsequent examination, which was rather extensive and detailed,36Winkler did not retract or substantially vary from the foregoing testimony.Therewas some elaboration, however.For instance,Winkler explained how Pohlmanhad called Welker and how Welker had called him about getting the word around,The above quotations are from Ewing's testimony.4 Winkler's cross-examination, redirect examination, and recross-examination, takentogether, are about seven times as extensive as his direct examination 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDand he admitted that he had,of his own volition,told Ewing that he had been askedto pass around word about the union meeting 37However, Winkler flatly deniedthat he had told Ewing that he was not going to do so.Without attempting to exhaust all relevant remaining aspects of Winkler's testi-mony, the following matters also are noted.Winkler's admissions leave no doubtthat he told several employees that same day that Ewing had told him that whoeverattended the meeting would be discharged.In addition,Winkler undoubtedly be-lieved at that time that Sadler and Hoehn had "been discharged for union activity." 38Further,Winkler admitted that he knew that if he told Pohlman that Ewing hadthreatened to fire anyone who went to the union meeting, Pohlman would not blamehim for any lack of attendance at that meeting.39Moreover,there are certaindiscrepancies in three pretrial statements which had been given by Winkler, andabout which he was extensively examined at the hearing, which must be considered,and to which we now turn.The first of Winkler's three signed statements is a one-page document,recordedby one Board attorney early in January 1959, and eventually"signed before" anotheron April 28,1959.There is no mention whatsoever therein of any discussion be-tween Winkler and Ewing about the meeting scheduled for less than a month beforethis statement was made.The second signed statement is a three-page, unsworn document dated March 3,1959, taken in Ewing's office by Attorney Coday, counsel for the Respondent, whenonly Coday and Winkler were present.Above Winkler's signature on the thirdpage appears this sentence,"I have read the above three pages and they are true andcorrect to the best of my knowledge."Among various things in this statement, thefollowing excerpts appear to have the most direct bearing on the matter now underconsideration:Neither Ewing nor Miller or any boss here ever told me that I would be fired oranything like that if I was for the union or wentto union meetings.No one ever told me to tell anyone else that anything would be done againstthem for belonging to a union or going to a union meeting.About the meeting at the Intersection Cafe . . . I told Ewing about it and Itold him that I wasn't going to do much about it. Ewing never said nothingone way or the other about it. That's the only conversation I ever had withEwing or Miller about any union meeting.Winkler's third statement, "signed and subscribed to before"NLRB AttorneyBrown on May 5, 1959, contains only one paragraph, which reads as follows:On the morning of the day that the Carpenter'sUnion representative was tomeet with us, Ewing told me that any one of the employees who attended themeeting would be fired. I told this to several other employees that samemorning.The above three statements were received in evidence during Winkler's cross-examination.Thereafter,on redirect,in response to a question by the GeneralCounsel as to whether Winkler had told Attorney Coday "any falsehoods," whenmaking the second of the foregoing statements,Winkler replied,"Not intentionally,but I did," and further testified that Ewing actually had said that employees at-tending the union meeting would be fired.Eventually,when the parties had completed their examination of Winkler,I askedthe witness whether there had been any threat or promise of any kind made in con-nection with the taking of any of the three statements,and was convincingly toldthat there had not been.In response to further questions on my part,Winkler in371 do not find anything in \Vinkler's testimony precisely on the point of whether ornot Winklerexplained to Ewing the Pohlman-to-Welker-to-Winklersequence by which therequest had got tohimHowever,I believe that this background actually was explainedto Ewing by Winkler,as indicatedby Ev ing's above-quotedtestimony,for I am satisfiedthat such explanation on Winkler'spart is consistent with the behavior shown in thepreceding section of this reportiiThe admission by Winkler,on cross-examination by the Respondent,that he "didbelieve itat that time"was convincing°° For what Winkler did tell Pohlman on the night of December 17, and Ewing on thefollowing day, see the secondhalf of thenext to the last paragraph in the precedingsection of this report.The findings there are based on credited testimony given byWinkler during the Respondent's cross-examination of him. PREMIER PANELS, INC.321essence testified that he was not fearful of any reprisals, on the part of either theRespondent or the Union, because of any of his testimony at the hearing. I thengave Winkler "a full minute" in which to reflect upon the question of whether therewas anything in his testimony which he wanted "to clear up or change" so his testi-mony would conform "to the full truth," which he had "under oath promised to tell."AfterWinkler had sat thinking for one minute, my question was then reasked.Winkler at that point testified that he "wanted that changed in that statement," ex-plaining that it was true that Ewing said "if we go to that meeting, we are going to befired."The parties were then afforded opportunity further to examine Winkler, butneither the General Counsel nor the Resopndent chose to do so.Iwill not attempt to summarize all of the numerous contentions bearing on therelative credibility ofWinkler and Ewing, which have been so ably and so stronglyadvanced by the General Counsel and the Respondent, respectively.There are, how-ever, several contentions which it would be well at this point to note.The General Counsel, without in any way suggesting "anything improper on thepart of Mr. Coday," contends that to call an older employee with limited educationinto "the boss's office," without giving him a "choice of talking or not talking," iscertain to create "an atmosphere that would tend to frighten anyone in Mr. Winkler'sposition."The General Counsel, noting that Winkler "did admit on the witnessstand that he had lied to Mr. Coday," urges that it "takes a certain amount of courageto admit one has lied under any circumstances."The General Counsel furtherpoints out that "to spread this threat" by telling other employees, Winkler was "act-ing contrary to the interests" of the Union, unless Ewing "actually had made thethreat, and then [Winkler] would only spread the threat in order to protect the jobsof his fellow employees."The General Counsel believes that Ewing's own unionaffiliation of some 20 years ago must be discounted because Ewing's "utmost con-cern" now, as the manager of a new plant, is to make the business grow, and thatEwing's having repeatedly told employees that "now is not the time to organize"would tend to corroborate Winkler's testimony that he went further and said thatemployees "would be fired if they did in effect persist in their union activity."In sharp contrast, the Respondent contends that Ewing "was a credible witness"and that there is "nothing in his entire background" or in his conduct as plantmanager which "is consistent with the making of such a statement" as is here inissue.The Respondent also urges essentially that, under circumstances establishedby the evidence, even assuming that Ewing actually "expressed the opinion that thetime was not yet ripe for a union to come into the plant," any such statement wouldconstitute "an innocuous expression of opinion" which could not be consideredevidence of an unfair labor practice or serve to demonstrate "any animosity towardunions."Stressing in its brief such factors as Winkler having told Ewing early inNovember that he had heard rumors about union cards being passed out whenWinkler actually had the union cards at home on his refrigerator; 40 Winkler's con-stantly running "to the boss to report every rumor about union organization";Winkler's alleged retention of union membership only "as insurance against the pos-sible need to go back into construction work at a later date"; and various factorsrelated to the above-summarized statements which Winkler had given prior to thehearing,41 the Respondent contends that Winkler "obviously concocted this storyand told it to other employees," and gives the following explanation in its brief forWinkler's having done so:The most reasonable explanation is that it was simply an expression of his owndesire to keep the Union out of the plant.As will be shown more fully here-after, he had demonstrated during his entire employment that he did not wantthe Union.When this occasion arose, he decided to take matters into his ownhands, to discourage the Union organization and at the same time to blame theRespondent for the action so that he himself could not be held responsible.Unlike an employee who had never been a union member, Winkler felt the needto conceal from his fellow employees who were pro-union and from the Unionitself his opposition to the Union."For the facts as I have found them on this point, see the latter part of the aboveparagraph which contains footnote 1741Tho brief's discussion thereof concludes as followsNot until May 5, 1959,almost seven weeps after the Complaint was issuedin thiscase, did Winkler suddenly remember an incident which had allegedly occurred overfour and one-half months before, an incident which he did not remember less than amonth after it allegedly occurred, an incident the existence of which he had previ-ously specifically denied.[Emphasis in original.]554461-60-vol. 126-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDI think it only fair to state that, considered in its total context, what is herepresented is one of the most closely litigated and puzzling credibility problems withwhich I have been confrontedCertainly there is no easy answer, based on my ob-servation of Ewing and Winkler as witnesses, because neither impressed me as in-herently truthful or as a chronic liar.Each seemed to share some normal humanfrailties.It is true that on the whole Ewing was a more poised and consistent witness thanwas Winkler.But I am satisfied that, with respect to certain matters noted else-where in this report, Ewing was less than candid and gave versions more favorableto the Respondent than warranted.On the other hand, I am satisfied that Winkler,an obviously embarrassed and sometimes reluctant witness, was less than candidabout the extent of his discussion of the Union with Ewing.Yet I got the distinctimpression, particularly at the conclusion of his appearance as a witness, thatWinkler honestly believed that Ewing actually had told him that anyone who wentto the union meeting in question would be discharged.Nevertheless, this does notnecessarilymean that I am convinced that Ewing, in so many words, actually didmake such a statement, because I am well aware how subtly Memory can be in-fluenced under circumstances such as were obviously operative in the case at bar.Everything carefully considered and repeatedly weighed and appraised, I am ofthe opinion that, broadly speaking, the General Counsel's contentions and explana-tions are more plausible that those of the Respondent.However, having said this, Imust hasten to add that I think that, in addition to the very real possibility thatEwing actually said that employees going to the union meeting would be fired, thereisa second possibility which isat leastequally plausible and consistent with estab-lished facts.I refer to the possibility that Ewing, without voicing a specific threat inso many words, may have exhibited such displeasure, irritation, resentment, or dis-gust, whether by glance, gesture, tone of voice, actual words, or some combinationthereof, thatWinkler, by then undoubtedly aware that Ewing was opposed to theemployees organizing at that time and unquestionably convinced that Sadler andHoehn had been discharged because of their union activity, honestly and under-standably inferred and feared that whoever went to the meeting was putting his job injeopardy.42Winkler's beliefs and feelings being what they then were, such fear onWinkler's part might have been aroused by Ewing's using an exclamation point ofvocal sarcasm with such seemingly innocuous words as "so they are."In any event, while I am convinced that Winkler honestly interpreted whatever itwas that Ewing actually said and did on that occasion as constituting a threat tothe job security of any employees who might go to the union meeting, and while Ibelieve that on that occasion Winkler also told Ewing that he was not going to passaround word about the meeting, I am not satisfied that the weight of evidence asa whole, all of the subtleties of the situation considered, warrants my finding thatEwing actually made the threat in question. In short, while the matter is not freefrom doubt, I find that the General Counsel has not sustained the burden of proofas to the allegation that the Respondent threatened its employees with discharge orother reprisals if they attended a meeting sponsored by the Union.Accordingly, itwill be recommended below that said allegation of the complaint be dismissed.D. The allegations as to discriminatory treatment of Sadler and Hoehn421.The issues and the broad contentionsWe come now to the issues concerning discrimination, which have been brieflyepitomized above in the first paragraph of section III, A.Because of the complexityof the issues remaining for determination, it will be helpful to present, by way oforientation before proceeding further, some of the broader contentions of the partieson these matters, reserving detailed contentions for later consideration.44d I have not overlooked the possibility that Winkler may have been so fearful at thistime, and so eager to curry favor with the Respondent and thereby to fortify himselffrom reprisal because of his own long membership in the Union, that he interpretedwhatever Ewing actually did say as an invitation to him to tell other employees to keepaway from the union meeting. In this connection, it is interesting to note that one ofthe things which Winkler denied, in the statement which he gave to Attorney Coday,was that he had ever been toldto tell anyone else,etc.See the second of the abovequotations from said statement.4SWhat has been said above, in footnote 9, applies equally to findings throughout thissection of the report also44 Some minor contentions, all of which have been weighed, will not be spelled outhereinafter. PREMIER PANELS, INC.323As I understand his basic positions, the General Counsel contends essentiallythat: "a continuing anti-union animus" on the Respondent's part has been shown bythe evidence; 45Manager Ewing was opposed to the employees organizing at thattime and was actively seeking to fix responsibility for organizational activity whichhe knew was going on; it is reasonable to infer that Ewing was correctly able to fixthat responsibility on Sadler and Hoehn; the element of timing is a significant factorto be considered; Sadler and Hoehn, despite some elements in their "work backgroundthat indicates some discipline might well have been taken," were essentially satis-factory employees; 46 the respective work histories of Sadler and Hoehn were notsuch that their being away from their work stations on November 24 and 25 actuallycould have constituted "the last straw" in the Respondent's motivation; and theRespondent's inflicting of such extreme penalties on Sadler and Hoehn can be ex-plained only by inferring that the Respondent's opposition to its employees organiz-ing at that time played a substantial role in motivating its action.I think we can best get our initial picture of the Respondent's basic position con-cerning its treatment of Sadler and Hoehn by summarizing the opening statement,referred to hereinabove,47 made at the hearing by counsel for the Respondent, andby then presenting the overall explanation testified to by Ewing. In so doing, wereserve for later consideration other details of Ewing's testimony and certain specificcontentions in the Respondent's brief.The Respondent's position in its opening statement was that: Hoehn worked onthe laminating machine, which operates continuously and "requires constant atten-tion"; Hoehn was discharged because he "left his work station and wandered aboutthat plant" on November 24 and 25 to a "greater degree than he had ever donebefore"; he had done this, in spite of a "posted notice to the effect that he should notdo so" and in spite of his "having been warned about the matter"; and Hoehnwould have been discharged for such conduct "regardless of his purpose in runningaround the plant."With respect to Sadler, the Respondent's position in its opening statement wasthat Sadler, whose "work record," except during his earliest days of his employment,"had not been good in terms of attention to his work," had been discharged for"this same culmination of offenses," when he had been seen numerous times onNovember 24 and 25 "wandering about the plant away from his work station."Upon my asking about the relative roles of "a previous background of unsatis-factory work" in the respective cases, counsel for the Respondent explained that therewas "a degree of this same offense prior to the last two days" with the respect toHoehn, although "not nearly as much"; in short, that while Hoehn's behavior onNovember 24 and 25 "was the last straw, also," prior to those last 2 days, Hoehn's"offenses" had not been as "frequent" as those of Sadler. It should also be notedthat, shortly before making the above statement, counsel for the Respondent, inarguing an earlier-mentioned motion to quash a subpena, stated that there was notand never had been any "contention that Mr. Sadler was terminated because of anylack or slow-down in production."We now note the basis explanations given at the hearing by Manager Ewing forthese terminations.After detailed testimony, on direct examination by counsel forthe Respondent, as to the various times and circumstances under which he had seenSadler and Hoehn away from their respective jobs on November 24 and 25, Ewingexplained that: He did not "do anything as to warning them"; he "just thought it overin [his] mind"; it seemed to him that Sadler and Hoehn were not "interested in theirjobs" and that they were "definitely jeopardizing the safety of their fellow employee[sic] and also the quality of the product"; on November 25, before leaving the plant,he made up his mind that he was "going to do something about Hoehn's action inthe plant"; "on the way home" that evening he made up his mind to dischargeHoehn; while he was eating dinner, he "got to thinking Sadler was doing the sameidentical thing as Hoehn" and was no better than Hoehn "as far as his job" wasconcerned; and he then made up his mind to discharge both employees.Ewing also testified, on direct examination, that at the time he discharged Sadlerand Hoehn on November 26, he "absolutely" had not known that they were "passing41While this contention of the General Counsel is weakened by my failure, in theforegoing section of this report, to find athreatof discharge, I do not understand thatthe General Counsel's basic positions are changed thereby46 As to what elements in the backgrounds of either might have warranted what typesof discipline, the General Counsel was quite ambiguous, and seems to modify this position,in turn, by a broader contention that other employees have violated plant rules withoutbeing disciplined for so doing.47 See footnote 4 and the text at that point. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDout" cards, although because of what he had heard from Ruch and Welker, "therewas a slight suspicion that could be what they were doing." Ewing also testified, ondirect examination, that there was "no excuse for their actions" on those last 2 days;that his suspicion that they may have been passing out union cards had absolutelynothing to do with his decision to discharge them; and that it would have made "nodifference whatsoever" if Sadler and Hoehn had been "selling tickets for a churchsocial."On cross-examination, in response to a specific question by the General Counselas to just why he had discharged Hoehn, Ewing replied "for unsatisfactory work,"and explained that by that he meant that Hoehn had "neglected his machine" andthat in doing so Hoehn had "jeopardized the safety of his fellow employee and thequality of the product both." In answer to a similar specific question as to Sadler,Ewing explained that it was "for practically the same reason except there was nojeopardization on employees' safety," explaining that it was more the fact thatSadler was "negligent in his work and the fact he did not stay at his position at hismachine" that had led him to "classify" Sadler's work as being "unsatisfactory."Because my intensive study of the record in this case has persuaded me, forreasons which presently will more fully appear, that the cases of Sadler and Hoehnare not actually nearly so Siamese-twin like as many of the contentions of theGeneral Counsel and the Respondent seem to assume, I believe that it would bewell at this point to quote one sentence from the concluding section of the Respond-ent's brief, which illustrates this relative lack of dichotomy in the total view takenby respective counsel.Thus the Respondent's brief, after asserting that it was im-material to the Respondent what Sadler and Hoehn "were doing while away fromtheir work stations," makes this statement:What was material was that they flagrantly flouted the rule against leaving theirwork stations, even though they had both been previously warned about thisvery offense.2.Certain general considerationsBefore taking up the respective cases of Sadler and Hoehn separately, certaingeneral considerations, some of which have been touched upon earlier in this report,should be discussed.Itwill be recalled that it was not until the afternoon of Monday, November 24,that Sadler received the union cards from Winkler and took them to the plant duringthe second shift.48Hence, since Sadler and Hoehn both worked on the first shift, ifManager Ewing actually saw them away from their work stations on November 24,as he testified that he did, Sadler and Hoehn obviously were not distributing unioncards at that time, although they may have been discussing the desirability oforganizing.In any event, Ewing learned that union solicitation was underway fromhis conversationswith Ruch and Welkeron the eveningof November 24, and Ihave no doubt that he was thereafter seeking to identify the leaders in such activity.Moreover, Ewing's testimony about his observations on Monday was not so con-vincing as his testimony about what he saw Sadler and Hoehn doing on Tuesday,when I am satisfied that Ewing noticed that both men were at times away fromtheir places of work.Further, it should be noted in this connection that the knowl-edge as to the behavior of Sadler and Hoehn during those "last two days," on thebasis of which Ewing testified that he acted, came, so far as the record shows, fromEwing's own personal observation, rather than from any reports of other employeesor supervisors, such as SuperintendentMiller,who normally spends 80 to 90percent of his time in the plant.49Among factors already touched upon, which should be kept in mind, are sig-nificant differences in the types of work then being performed by Sadler and Hoehn;the relatively greater amount of union activity engaged in on the part of Sadler;and the fact that Sadler, generally speaking, impressed me as being a more preciseand convincing witness on matters now material than Hoehn.50Moreover, generallyspeaking, Ewing's testimony about matters pertaining to Hoehn's discharge was, inmy opinion, more persuasively given than was his testimony respecting Sadler's48 See footnote 21, above.49As noted earlier, Miller was not called as a witnessMoreover, testimony of em-ployees Ruch and Coffey to the effect that Sadler and Hoehn were away from their placesofwork more than usual on November 24 and 25, which tends generally to corroborateEwing's testimony, was testimony as to what Ruch and Coffey had observed, and not asto anything which they had reported to Ewing. Coffey had not by that time become theday-shrft leadman, as indicated in footnote 13, above.50 See footnote 27, the paragraph to which it is attached, and the paragraph following it, PREMIER PANELS, INC.325separation,which testimony,on the whole,had about it an overtoneof afterthought.Hence, in what follows during the discussion of the respective separations, wherethere are conflicts in the testimony,Ewing's version in Hoehn's case is usually cred-ited in preference to the version of Hoehn, while in Sadler's case, Sadler's versiongenerally prevails as more convincing than that of Ewing.An additional consideration remains to be stated.During the week of October26, the Respondent posted, on its bulletin boardby thetimeclock,a one-pagedocument,typed in red and captioned"SAFETY RULES."51Thisdocumentcontains six separately stated and numbered rules.These six rules are followedby the statement,"ANYONE NOT COMPLYING WITH ABOVE RULES WILLBE SUBJECT TO DISCIPLINARY ACTION OR DISMISSAL."This postednotice is signed "The Management."It ismy carefullyconsidered opinion thatonly the last two of these rules are material to the issues in this case.52These ma-terial rules,numbered 5 and 6, are herewith set forth:5.Do not leave any machine unattended,while it is in operation.6.Do not leave laminating machine, while it is in operation,for "break"or lunch period until you are relieved by another person3.The discharge of Donald HoehnDonald Hoehn, a 23-year-old married man with two children, who was recom-mended for employment by a local businessman, Edgar Sauer, started working forthe Respondent in March 1958.53After helping set up machinery for some 3 or 4weeks, Hoehn's first production job was on the laminating machine, also called theglassmachine; he continued to be one of the members of the crew of three on thatmachine until he was discharged on November 26, 1958.The laminating machine,which is, as noted earlier, housed in a separate room in the plant, is the mostcomplex machine in the plant, and the only one which operates continuously afterithas been set up.This setup procedure takes approximately the first quarter ofthe first shift, so that the laminating machine usually starts its run shortly afterthe morning break period. It operates thereafter continuously, right through subse-quent lunch and break periods, until the material prepared for its day's run hasbeen exhaustedThis usually occurs around the end of the first shift, but sometimesnot until an hour or so after the second shift has come to work, in which case thesecond-shift employees finish out the day's run on this continuously operatingmachine.This laminating machine actually fabricates, in various colors and thicknesses,54the polyester fiberglass face and back cloth used in the assembly of the "insulatedlaminated sandwich panels" which the plant produces.Other materials, such ascement-asbestos board and styrofoam core, are purchased by the Respondent, andstored in various sizes and thicknesses in stacks around the plant area outside thelaminating-machine room.The description which follows of this machine, whichplays such a unique role in contributing to the Respondent's relatively new and novelproduct and which was observed in operation during the trip through the plant, isgiven partly in the words of Manager Ewing, whose obvious pride in this machineis quite understandableThe first step, which takes place at what is called the front end of the laminatingmachine, consists of impregnating with -a "catalyzed polyester resin," which is in51While these rules were posted about the time discussion of organizing got underway,the General Counsel makes no contention based on this fact52 In making the above finding,I am not unmindful of certain testimony about failureof employees to wear safety goggles when operating certain machinery,as is required bythe second of these safety rules, and of the contention of the General Counsel thatemployees have violated that rule without being disciplined.However,having dulyconsidered that phase of the case,I find myself In agreement with the following observa-tions in the Respondent's brief :In the first place,such evidence was extremely sketchy.Of more importance, how-ever, the General Counsel failed to show that the Respondent had knowledge of theseallegedviolations.One exception to this was the instance where the GeneralCounsel's witness Coffey admitted that he had been disciplined for failing to obeythe rule about wearing goggles at all times while his machine was in operation.raHoehn testified that he was the sixth employee hired at the McBride plant, but asone man had quit,he was "No.5 on the list "63A number of samples of this fabricated material are In evidenceTwo thicknessesfrequently indicated in a bulletin of the Respondent are 0 018 inch and 0 063 inch 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDliquid form, such raw materials as "glass cloth, glass mats, absorbent papers" orsome combination of them.55This impregnated material is then "carried through,themachine by use of paper and cellophane or a combination of both," which forma protective film above and below at the point where the liquid resin is mergedwith the cloth.The thus protected combination of cloth in resin passes "arounda large metal drum which is approximately 21 feet in diameter," and which isheated to a temperature "varying from 180 degrees to 212 or 215 degrees."As thisresin,which starts around this heated drum in a liquid state, progresses around thissteel drum, the resin is partially cured to "a jell state."This partially cured product,stillbeing carried between its protective sheets,56 then "passes through a steamtunnel, so to speak, at a temperature from 260 to 275 degrees where it is post-cured."As the polyester fiberglass comes out of what is called the back end of the laminat-ing machine, it is "inspected for flaws, pin holes, and the waste is trimmed off tosize and it is cut to a rough length and a rough width."Two of the crew of three on the machine, which has an overall length of some 64feet,work at the front end; the third crew member works at the back end.At alltimes material, Donald Hoehn and Robert Moll have been the two members of thecrew on the front end; Sadler was the third member of the crew working at theback end of the laminating machine until he was transferred to the glue machineduring August 1958.57The speed with which materials traveled through the lami-nating machine varies with the type of material involved, the range being from aminimum of 4 feet per minute to a maximum of 11 feet per minute, with "normaloperating speed" being from 8 to 10 feet per minute.The major controls of themachine are on the east side of the front end where Moll is stationed.They include"a stop, start, and reverse switch, light switch, heater switch for the heater bars,and . . . a switch for the splicing bar," used to splice material.On Hoehn's sideof the machine, the west side opposite Moll's position, there is "an emergency stop"switch.Ewing's convincingly given explanation of the reason for this "safetyfactor" on Hoehn's side of the machine follows:That is there for the purpose of, if the material, if the cellophane breaks or thepaper breaks or anything happens to the machine while it is in operation andthe man on the east side could not reach his control and the man on the westside could reach his control to stop the machine or in the event the man onthe east side got his fingers caught in the squeeze roll or under the belt underthe drum the man on the west side of the machine could stop the machineimmediately.In my, opinion, the foregoing description of the laminating machine and its opera-tion renders superfluous any comment as to the applicability of the above-quotedrules,which were posted in October.Further, the evidence as a whole convincesme that well before those rules were posted, Ewing had explained to the membersof the laminating-machine crew the necessity for staying at that machine while itwas in operation, a necessity which my observation of the machine in operation andmy study of the record as a whole convinces me was genuine. For instance, Ewingtestified that it was important for men working on this machine not to leave theirwork stations for more than a few seconds while the machine was in operationbecause to do so would "jeopardize" both fellow employees and "the quality of thematerial" being produced.He pointed out that men on the machines should leaveonly for such personal reasons as "getting a drink of water or going to the bathroom,"and that they should secure replacements if they were going to be gone for suchpurposes for any length of time.Moreover, Hoehn admitted that the cellophaneor paper would tear and that when this happened it was necessary to stop the machineimmediatelydt is undisputed that at one time while Sadler was still a member of the crew,Ewing had a discussion with Hoehn, Moll, and Sadler, when he found them talkingtogether "at the approach to the post-cure tunnel" of the machine, away from theiractual work stations.On that occasion, Ewing told the three crew members thattheir jobs were at their respective stations and that they were supposed to stay there65The material being used during my observation, woven from fiberglass, was placed inthe front end of the machine in a large i nil, not unlike a roll of newsprint in a printingpressseDuring the run which I observed, paper was being used on the bottom side andcellophane on the upper sidee7while it is not possible to tell from the testimony of Sadler or Ewing when Sadlerleft the laminating machine, it is possible to fix the date as during August, from othertestimony explained above in footnote 12 PREMIER PANELS, INC.327at all times while the machine "was in operation unless we had a relief," as Hoehnphrased it.Moreover, in explaining what Ewing said to the group, on that occasion,which must have been at least as early as the summer of 1958, Hoehn testified thatitwas to the effect that "we would be seeing new faces back there if we didn'tshape up."In addition to the above group warning, I credit Ewing's convincingly given testi-mony that during the 2 months preceding Hoehn's discharge, Ewing, after havingfound that Hoehn had been away from the laminating machine, told Hoehn that"he was not suppose to leave that machine," and that he had "been instructedbefore" to that effect 58In view of all of the foregoing and certain matters to be developed presently, Ibelieve it would serve no useful purpose to attempt the difficult, if not impossible,task of determining from the testimony of Hoehn and Ewing, and certain testimonyof Ruch and Coffey tending to corroborate that Ewing, just how often and underwhat circumstances Ewing actually saw Hoehn away from work on November 24and 25.This is partly true because, however exaggerated some of the Respondent'scontentions in this respect may be,5° I am satisfied, after carefully studying theevidence as a whole, in the light of the diagram in evidence and my observation ofthe plant layout, that Ewing saw Hoehn away from his machine on several occasions,under circumstances which would have raised questions in his mind, and that therewas at least one incident on November 25 which was particularly flagrant andprovocative.I refer to the following incident, described in uncontradicted testi-mony credibly given by Ewing.On the day before he discharged Hoehn, afterEwing had seen Hoehn making one of the several trips which Hoehn made that daypast the office,60 Ewing "made a trip back" to the laminating machine and foundthat "Hoehn was nowhere in sight."Ewing then asked Moll, "Where is yourbuddie?"Moll only "looked up and grinned and shook his head." 61It has been earlier indicated that I credit Ewing's testimony that it was on his wayhome from the plant on the evening of November 25 that he decided to dischargeHoehn.As to what took place when only ,the two were present in Ewing's office thenext morning, the findings which follow are made on my analysis of the respectiveversions of Ewing and Hoehn, which are, except as noted in the footnote, more sup-plementary than contradictory.At the outset, Ewing informed Hoehn that he hadsome rather unhappy news for him; that he could not tolerate his running aroundthe plant; and that he was going to have to discharge him for unsatisfactory work.Hoehn asked Ewing what he meant by saying that his work was unsatisfactory."As to this second occasion, Ewing also testified that Moll "was on the other side ofthe machine" and that he was "almost certain Moll could have heard "Moll, one of thetwo fellow crew members signed up by Hoehn for the Union on November 25, was notcalled as a witness.Under all of the circumstances, Hoehn's testimony that he had"never been warned individually" is not creditedIt should further be noted that I be-lieve that Hoehn was mistaken in his testimony that Ewing had said some "eight or tenmonths ago" that he would "warn any man three times before he fired him " Ewingconvincingly testified that he believed that Hoehn "was confused about the time," andthat what Hoehn had reference to was actually a warning system recommended inJanuary 1959 by counsel, under which the Respondent would use printed warning forms,with places for first, second, and third offenses, and that it was the Respondent's "planto use these slips on minor offenses only."According to Ewing, previously there hadbeen "no set rules as to how many times they,had to be warned."69For instance, the contention that, when all of the incidents are added together, it is"clear that Hoehn was away from his work station as much as he was there during thoselast two days " I simply am unable to believe that Ewing would have permitted soprotracted a jeopardization of employee safety and product quality, without any commentwhatsoever, as such absences on Hoehn's part would have entailed.00Ewing's office is on the opposite side of the plant, over 160 feet from the laminating-machine room, and any employee going from that room to other parts of the plant, in-cluding the men's room and the adjoining smoking area, can be observed through windowsin his office.01According to Ewing, he was at the laminating machine at least five or six timeswhen Hoehn "had been gone. and his machine was in operation while he was away." Itwill be remembered that Moll was not called as a witness.Hoehn admitted leaving thelaminating machine on November 25 while it was in operation but did not "recall" leavingit for any reason other than to go to the, bathroom or to get a drink of water.Hoehnalsotestified that he did not think that lie had left his machine that day more thanusual,estimating the numberof times as"maybe two, three, while it was in actualoperation." 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDEwing replied that Hoehn had left his machine several times the day before.Hoehnexplained that he had had to go to the restroom and Ewing said that if his kidneyswere that bad, he should not be down there anyway.Hoehn asked whether he wasbeing dischaged or laid offEwing informed him that it was a discharge,62 but thatHoehn could think things over for 30 days,and if Hoehn then had made up hismind to do his work to the best of his ability,he could come back to see Ewing, whoindicated that he would be willing to consider rehiring Hoehn.During their conver-sation, Hoehn kept bringing up the question of whether the Union had something todo with Ewing's decision,and Ewing repeatedly insisted that it definitely did not.63The circumstances surrounding Hoehn'sreemployment have already been setforth in section III, B,3In my opinion,in view of the intercession of a local busi-nessman on bzhalf of his married young friend who has two children,Ido notconsider that the Respondent'swillingness to reemploy Hoehn prior to the endof the 30-day period,which Ewing had given Hoehn in which to think things over,demonstrates lack of real cause for discharging Hoehn. Significant in this connec-tion are the terms upon which Hoehn was reemployed,including Ewing's insistencethat Hoehn was to stay at his work and do a good job, and that, as a new employee,Hoehn would lose his seniority and receive less pay.Thus the total transaction of Hoehn'sreemployment amounts to reducing thedrastic penalty of discharge to a layoff of less than 2 weeks, with reduction in payand loss of seniority.Hence, while I agree with the General Counsel that Hoehndid not receive the substantially equivalent employment to which he would be en-titled if the Respondent discharged him in violation of the Act,I cannot help wonder-ing whether,in the General Counsel's opinion,this substantial modification of the"extreme penalty" constitutes the type of discipline which the General Counselapparently concedes"might well have been taken" in the light of Hoehn's record.In any event,the essential issue is whether Hoehn's discharge was discriminatorilymotivated,for if it was not, the terms of his reemployment are, as the Respondentcorrectly contends,not material,unless, of course,the very terms of this reemploy-ment are such as to stigmatize the entire transaction.However, I do not believe thatthis can be said to be true, under all of the circumstances of this case,even though,as the General Counsel stresses,Ewingreiteratedin the reemployment interviewitself that he was not against the Union,but that it was not "the time for it at theplant " 64On this point,I believe it is particularly significant that Hoehn had re-peatedly asked Ewing,during their discussion on November 26 at the time of thedischarge,whether the Union had something to do with it.While patient and protracted study of all of the facets of this case,including thosediscussed in the following section of this report,has not dissipated all doubt withrespect to the Respondent's real reason for discharging Hoehn, I am of the opinionthat the Respondent'sessentially consistent position throughout with respect toHoehn must prevail.ClearlyHoehn was on a continuously operating machinewhich required constant attention.Further,whileHoehn had been clearly andrepeatedly told that he was to stay at his work station,he was noticeably absenttherefrom on November 25.65Moreover,while I feel certain that Ewing suspectedthat Hoehn was involved in the organizational activity which Ewing knew was thenin progress,there is no evidence that Ewing necessarily believed,when he dischargedHoehn, that Hoehn was primarily responsible for said activity.And finally, I ampersuaded,everything considered,that the circumstances under which Ewing foundthat Hoehn was absent from the laminating machine, while it was in operation onNovember 25 without having secured 'a replacement were such as to arouse Ewing'sindignation to the point where it is believable that Ewing could have decided todischarge Hoehn,regardless of his reason for said absences.Accordingly,although I am not sure that Ewing's clearly established convictionthat organization of the plant at that time was premature was not a factor entering63As to whether Hoehn was discharged or laid off, I accept Ewing's testimony that hedischarged Hoehn, rather than Hoehn's that he was laid offe,Hoehn',testimony th-t "the union was mentioned"but that he did not"recall whatwas said" was not convincing,and the above finding is made on Ewing's testimonyGi It will be recalled that,shortly bet ore, when Hoehn and Sadler had gone together tosee Ewing about getting their jobs back,Ewing had taken virtually the same positionaz; I have not gone into the troublesome question, concerning which the evidence isambiguous,as to just how brief an absence from the laminating machine may have beenpermissible without a replacementfor "personal reasons," a matter about which the actualplant practice may have been less than uniform, because I believe that the absences ofHoehn from his work station on November 25 tall partly, in any event,outside of thenormal range permitted by such practice PREMIER PANELS, INC.329into his consideration in discharging Hoehn, the weight of the evidence as a whole,in my opinion, does not warrant finding that Hoehn's discharge was for any reasonother than good cause.66This being so, the fact that Hoehn, in view of all of thecircumstances herein prevailing, has not received substantially equivalent employ-ment is mimaterialTherefore, in the light of all of the foregoing, it will herein-after be recommended that the allegations of the complaint as to Hoehn be dismissed.4.The termination of Robert Sadler and his continued separation from theRespondent's employRobert Sadler, admittedly "one of the first employees to be hired," 67 was em-ployed by Ewing, as earlier noted, upon the recommendation of the building con-tractor;Ewing knew that Sadler, then a member of "a labor local," was a unionmember.After first assisting in the installation of machinery for about a month,Sadler's initial production job was on the back end of the laminating machine.Sadler was part of the crew on the machine when Ewing had the above-discussedtalk with them as a group about not leaving their stations on that machine. I amsatisfied, upon weighing the testimony noted in the footnote, that this group repri-mand was the only reprimand which Sadler ever received while he was working onthe laminating machine.68As previously noted, it was during August 1958, at the time that Marlin Sandlerwas taken off the glue spreader, that Sadler was transferred from the laminatingmachine to the glue spreader.According to Sadler's credited testimony, he wasnot given "any specific reason" for this transfer.He apparently understood thatsaid transfer was made simply to fill the place vacated by Sandler.Essentially the Respondent's explanation, given in Ewing's testimony and in itsbrief, for the foregoing transfer is that Sadler's work on the laminating machinebegan "to deteriorate" so much, due to Sadler's "playing around," that Millerrecommended to Ewing that Sadler be taken off the "highly responsible" work onthe discharge end of the laminating machine and given another chance, so to speak,at less responsible work on the glue spreader. I have carefully considered all ofthe testimony of Ewing and the arguments in the Respondent's brief bearing onSadler's transfer.I have also considered the General Counsel's contentions withrespect to this matter.Without detailing the foregoing, I will explain my conclusionswith respect thereto.To me it is particularly significant that Superintendent Miller, the one most likelyto be in possession of the facts, was not called as a witness to supply convincingdetails about Sadler's "playing around" and the alleged deterioration of his work.Further, my appraisal of the conflicting evidence,69 inthe light of my observations,convinces me that if it can be said that one of these two positions was essenitallymore exacting or responsible than the other, it was the work to which Sadler wastransferred.This is true because there is an additional man in the glass storagearea who inspects glass after it leaves the laminating machine and before it entersinto the finished product.Moreover, as we shall presently see more fully, the posi-tion to which Sadler was transferred on the glue spreader constitutes a crucial stepin the final process of combined various materials, including the glass which theRespondent laminates in its own plant, into its final product, insulated laminated00Compare the case of Frank Kerr inGeoByersSons,Inc,111 NLRB 304, 315.Also note, inAugioell Curtain Company, Inc,94 NLRB at 677, the failure of a "highlysuspect" incident to establish discriminatory motivationsa Sadlerwho is 22 years old, has been married 2 years, and has no children, testifiedthat he was "the first one" hired"Sadler convincingly testified that his only reprimand about lea, ing hic post on thelaminating machine was the gioup one already discussedEwing less convincingly testi-fied that one other time, shortly before Sadler went off the laminating machine, he metSadler "out back where the glass was stored" and had to warn him about leaving themachineWhatever may actually have happened, it is clear that "glass" which comesoff the laminating machine is taken back to the storage area, and Ewing did not testifythat the laminating machine was in operation at the time of this alleged second warning.Moreover, it is noteworthy that Ewing testified that thereis, inaddition to the laminat-ing machine crew of three, "another man inspecting glass out of the laminating machineroom" in the area where glass is stored, and it would appear that this additional mansometimes serves as a relief man on the laminating machine6DAmong other things, Ewing testifiedthat the back end of the laminating machineinvolved more responsible work than the work to which Sadler was transferred on theglue spreaderSadler gave contrary testimony 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDsandwich panels, which are essentially made up of layers of various kinds of ma-terial glued together.In addition, if Sadler's transfer actually had been made for the reasons whichthe Respondent now assigns, Sadler surely would have been told why his work hadbeen considered unsatisfactory, and that he was being tried out on another job.But no such explanation was given to Sadler.Finally, the fact that on September17, 1958, shortly after Sadler's transfer, Ewing admittedly wrote a letter to "the localdraft board," requesting deferral for Sadler for from 6 months to a year, makesit particularly hard to credit the Respondent's contention that Sadler had an unsatis-factory work record prior to its requesting his deferral 'iEverything considered, I am convinced and find that prior to mid-September 1958,at which time Sadler was already working on the glue spreader, Sadler had beenan essentially satisfactory employee, and that his work record had no "offenses"in it which can realistically be said to have any bearing on the termination of hisemployment over 2 months later, especially since the group warning which Sadlerhad earlier received, about the importance of not leaving his post at the laminatingmachine, was not applicable to the glue spreader,a machine whose operation isnot comparable,as we shall now see.As noted earlier by way of general orientation, the glue spreader is one of severalmachines located, along with stacks of various materials, in the unpartitioned areaof the plant, which is housed in a square building, measuring approximately 160 feeton each side.Except for the laminating-machine room,and a few smaller in-closures, such as those housing the laboratory, the men's room, and the office, theremainder of the building, constituting probably some 90 percent of its total area,isdevoted largely to material storage and to housing such machines as the gluespreader, the sander, the Porter saw, and the Porter shaper, all four of which arelocated toward the central part of the open area, are some 20 to 30 feet fromeach other, and have relatively few obstructions between them.There is also a,large press, about 34 feet in diameter and some 24 feet from the glue spreader, towhich the freshly glued panels go from the glue spreader. Some of the areas nextto the respective walls are devoted to such things as a partially enclosed spraybooth, a crating department,a sample department,a glass storage area, and asmoking area.This smoking area is located next to the men's room, and along thewalls thereof are located facilities for keeping production records.Such crews as are required to operate the above machines are all small.Forinstance, the Porter saw, from which the glue spreader can be readily observed, wasoperated at all times material by a crew of two composed of employees Ruch andCoffey, both of whom have been repeatedly referred to hereinabove.The crew onthe glue spreader usually consisted of only three employees. Sadler worked on theintake, or front side of this machine, which looks something like a very large wringer,the principal moving parts being large rollers, so arranged that glue may be spreadon either one side, or on both sides simultaneously,of material being run through it.An example of such material might be, for instance,a piece of styrofoam core or apiece of cement-asbestos board, let us say some 4 feet wide and 8 feet long, whichwill, upon leaving the glue machine, as it is also sometimes called, be stacked, by thetwo men on the back side,with other pieces of material of similar size in such away as to form a panel some 4 feet by 8 feet in size.liWhen a sufficient number70 Ewing testified that lie talked with Prosecuting Attorney Toohey first about Sadler'sdeferral and that Toohey told him to write the letter. It will be recalled that Toohey isthe president of the Development Corporation which owns the building housing the Re-spondent'sMcBride plant, and that Ewing customarily talks with Toohey if any of theemployees are having troubleSurely if Ewing had been having anything like the kindof trouble with Sadler which the Respondent now contends it was then having, it ishard to believe that Toohey, after discussing the question of Sadler's deferment withEwing, would have suggested writing such it letter.Ewing explained that one of thethings he stated in this deferral request was that when you have to "train men" to workon new machinery, it is expensive because of "the number of mistakes they make " I donot credit Ewing's additional testimony that he wrote the letter because lie "felt moresorry for Sadler's family" than because of Sadler s "work in the plant," his wife havingtalked with Sadler's wife at "a family picnic " It will be recalled that Sadler, whilemarried,has no children.71The sample piece from such a panel, which is in evidence, measures approximately11/4 inches in thicknessIt is composed, looking at it in cross section, of a very thinlayer of polyester fiberglass cloth, which is beige in color, glued to a piece of cement-asbestos board one-eighth inch in thickness, which is in turn glued to one side of aStyrofoam core, a porous material of high insulating value which is about an inch thick, PREMIER PANELS, INC.331of such freshly glued panels have been completed, they are placed in the press,where they are kept under pressure until the glue has set.Sadler's responsibilities on the glue spreader included receiving from Miller "theslip showing just what" materials would be needed for any given run ofpanels;getting these materials together, either by himself or with the help of other crewmembers; 72 mixing the glue used in the spreader; seeing that the glue reservoirs onthe spreader are kept sufficiently filled with glue so that sediment particles do notdamage fiberglass facing, which is often quite thin and can be defaced; feedingpanel materials into the front side of the glue spreader; seeing that materials so fedare clean enough to avoid marring fiberglass; seeing that the tension on the machine'srollers is such that it does not mash soft material, such as styrofoam; and keeping thedaily records of everything run through the glue spreader. I think there can beno doubt that Sadler's work on the glue machine was the most exacting and respon-sible of that of any member of the crew, and that he was actually the leader onthis crew.73As I understand the issues, the only specific incident prior to theevents ofNovember 24 and 25, which the Respondent relies upon to show that Sadler, afterhis transfer to the glue spreader, "continued to be careless in his work,"was oneoccurring some 3 or 4 weeks before Sadler's separation, which resulted in "defectivepanelling which had to be rejected." 74According to the Respondent's brief, Ewingand Miller "cautioned the entire crew about their work" on this occasion, andSadler "admitted at that time that he had let the spreader run out ofglue and indoing so it had picked up chips which had gotten into thepanelling."Since the foregoingincidentoccurrednot too longbefore Sadler's separation, andmay constitute an element in the "work background" for which the General Counselambiguously concededin oralargument that Sadler might well have been dis-ciplined,75 the evidence thereon will be reviewed.Questioned by counsel for the Respondenton cross-examinationabout an incidentinvolving a reprimand of the crew by Ewing because of "a lot of bad defectivepanels," Sadler answered:I remember it this way, the night crew laid up a bunch of panels and theycame out with pimples on them and when the day shiftcame in[Ewing] toldthe day shift about it, but he got on the day shift for night shift's work. Itwasn't just me individually, no.In this connection, Sadler also testified that he had tried to explain to Ewing thatthe defective work had been done by the night shift; that Ewing never cautioned himabout letting the glue run out, exceptin connectionwith the above groupincident;and that Miller had never warned him about letting the glue run low.which is in turn glued to another one-eighth-inch slab of cement-asbestos board, to whichis glued a blue polyester fiberglass clothSuch a panel as the one from which this samplewas taken could form part of a wall, with a beige inside finish and a blue outside finish,or vice versa.72 Occasionally a fourth man would be assigned to the ci ew for a short time.Therecord shows that the materials used in this major assembly operation, which takes placein connection with the glue spreader, may be stacked almost anywhere in the plant, de-pending on the different sizes and thicknesses neededAlso needed at times would berags and paper cups, which are kept in the laboratory, and occasionally tools, such as ahammer, which might be picked up almost anywhere one could be found73This is another reason why it seems to me unbelievable that Sadler's work before histransfer was unsatisfactory, for if it had been, he surely would have been assigned toless responsible work on the back side of the glue spreader, and one of the other membersof the crew would have been shifted to the front side of that machine74The quotations in the above paragraph are taken from the Respondent's brief. Itwould appear that any specific issue of "horseplay" on the glue machine, in terms ofSadler putting glue on the handle of a trowel which the members of the crew used tospread glue on spots missed by the mechanical operation of the spreader, has beenabandonedIn any event, the Respondent introduced no affirmative evidence on thispointSadler admitted, during his cross-examination, that some individuals are sosensitive to the glue used that getting it on their skin can cause a rash.However,Sadler insistently and quite convincingly denied that he had ever put any glue on thehandle of this trowel, and it is obvious that such glue as may have got on said handlecould have got there from glue on the hands of the crew members, who handle glue-covered material as it comes from the glue machine75This ambiguous concession was made about Hoehn and Sadler jointly, and illustratesthe lack of dichotomy mentioned earlier herein. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn explaining,on direct examination as a witness for the Respondent,the qualityof Sadler'swork on the glue machine,Ewing testified about observing panels beingtaken out of the presses some 3 or 4 weeks before he had discharged Sadler, ex.plaining that one load of panels in particular,work done by the day-shift crew onthe preceding day, had such an excessive"amount of dirt"that the panels had tobe rejected.Ewing also testified that there were "some but not nearly as manyfrom the second shift."As to what he thereupon did, Ewing testified:I talked to[Sadler] and the whole crew at the same time, and I called RayMiller over and we cautionedthem about it and told them exactly what hap-pened and they didn'tdeny it,and [Sadler]said he let the glue spreader runout of glue and in doing so it picked up those chips and got to the glass.Considered in the light of all credibility factors and the record as a whole, thetestimony about this incident does not convince me that Sadler was particularlyat fault.Again we have a situation where Superintendent Miller was clearly theindividual best in a position to corroborate Ewing, but Miller did not testify.Sadler,far from admitting that he had let the glue run out, obviously felt that the secondshift was to blame.And even on Ewing's version,the excessive amount of dirtshowed up in panels made bybothshifts, thus raising a serious question as towhether the cause really was a lowgluesupply,which would entail neglect bytwo different individuals on separate shifts.Moreover,the record does not showthe relative number of panels being made at that time on the two shifts.76Hence,the "not nearly as many" defective panels from the second shift may have beenproportionately even greater.In any event,whatever disciplinary action may havebeen justified at that time,what the Respondent's two top supervisors actually didwas to caution"the whole crew at the same time."We come now to the Respondent's contentions about Sadler'sbehavior on No-vember 24 and 25. It will be remembered that Sadler admittedly distributed aroundfive application cards in the plant during working hours on November 25.Whathas already been said about corroborative testimony of Ruch and Coffey, whosework on the Porter saw obviously put them in a position to observe Sadler, andwho evidently observed that Sadler was away from his usual place of work some-what more,on the Monday and Tuesday involved, than he usually was,should bekept in mind.77Perhaps the simplest and fairest way to present the Respondent'scontentions as to what Ewing observed with respect to Sadler, on the 2 days inquestion,is to quote the following two paragraphs in the Respondent's brief:On November 24, Ewing,on several of the occasions when he went back tothe laminating machine, saw Sadler coming out of the laminating room wherehe had no business.On a couple of other occasions Ewing saw Sadler comeout of the lab where he had no reason to be. On still another occasion hesaw Sadler over in the smoking area also where he had no right to be at thetime.The next day,November 25, Ewing saw Sadler in the lab four times talkingtoMoll(who was engaged in work there)and Hoehn.In addition, he sawSadler wandering around in the back of the plant and talking to some of themen and constantly running around the plant.On another occasion, Ewingobserved the glue spreader running and the rest of the crew laying out thepanels, but Sadler was nowhere to be seen.Then Ewing saw him comingback, empty-handed,from the laminating machine room.Sadler appearedto be disconcerted with Ewing's presence.Aside from stating that I am of the opinion that Ewing exaggerated the extent towhich he had observed Sadler away from work on the 2 days preceding Sadler'sseparation,78 I will not undertake the apparently impossible task of trying to de-76 It will be remembered that the first shift,on which Sadler worked, was some four orfive times larger than the second shift,and that on the laminating machine,the second-shift crew merely completed unfinished runs started by the first shift77 See footnote 49, aboveIt is also worthy of note that Coffey,who had not signed aunion card,testified thatSadler had asked him to sign one before they "went into thebuilding to go to work";he did not know"who in particular"Sadler had talked with onNovember 25 he had seen employees other than Sadler and Hoehn talking together onNovember 25 ; and there was "a lot of moving around"among employees in the plant,so that one could not"keep track of them all of the time when you have a job to do "79Among other findings already made,compare footnote 59, aboveFurther,concerningcontentions in the first of the above-quoted paragraphs,itwill be remembered that Sadlergot rags and paper cups from the laboratory,and that facilities for keeping productionrecords adjoin the smoking area. PREMIER PANELS, INC.333termine just how much Sadler was away from his machine on the Monday and Tues-day in question, since I am convinced that, in any event, the evidence as a wholedoes not support the contention that Sadler, during those 2 days, engaged in any"flagrant flouting" of the rules of the Respondent about which he "had already beenrepeatedly warned."In the first place, except for the laminating machine, the record does not showthat the Respondent had any rule against any employee merelybeingawayfrom hiswork station.In fact, the machines in the open area of the plant, including the gluespreader, are the type which are not continuous in their operations, and from whichemployees go, from time to time, for personal reasons and to assemble various ma-terials to be processed.The only applicable rule here is not to leave such a machineunattendedwhile it is "in operation." I am convinced, from all of the testimonythereon, that "in operation" means while materialsare being processed,rather thanmerely while a motor may be left running.With respect to the glue machine, "inoperation" would mean, let us say by way of illustration, while a 4-foot by 8-footslab of cement-asbestos board was actually being fed through its rollers.Thus thisglue spreader could be "running," in the sense that its mechanism was still goingafter a slab of material had been fed through it, and the member of the crew on theback side could be laying out the panels, and Sadler could be absent for personalreasons or to get more materials-all this without this machine being left unattendedwhile it was in operation, within the meaning of safety rule number 5.And theforegoing is, at most, all that I believe Ewing claims to have seen.Sadler testified convincingly that he had "never left that machine while we wereactually in the process of running stuff through," and I credit his repeated and con-sistent testimony to that effect.Hence, since Sadler's group warning, given severalmonths earlier and before the plant rules had been posted, pertained to remainingat his station on the laminating machine, an entirely different type of operation, andsince I find that Sadler did not violate the plant rule applicable to the glue spreaderby leaving that machine unattended while it was in operation, I further find thatthe Respondent's contention that Sadler flagrantly flouted the Respondent's rules onNovember 24 and 25, thereby engaging in the very dereliction for which he had beenrepeatedly warned, is without merit.In addition, it is noteworthy that there is no evidence that the Respondent hasany rule against any kind of solicitation in its plant.Further, it is evident thatemployees in this large area of the plant go about gathering materials for their re-spective runs and taking care of personal needs, without production-line regimenta-tion, without the necessity for obtaining previous permission to leave their particularmachines, and without a requirement that a relief operator first be secured.More-over, in such operations, intervals of idleness between runs are not infrequentoccurrences.It also appears that November 25 was a day of less than maximum operation forthe glue spreader. Sadler testified that November 25 "was a slow day," one of thosedays when they did not have "too much work to do," and that there are such timeswhen they do not "have the work to run through." This testimony was convincinglygiven and I find nothing in the Respondent's evidence which I feel can be said tocontradict it.In fact, as earlier noted, counsel for the Respondent stated at theopening of the hearing that there was no contention that Sadler was "terminatedbecause of any lack or slow-down in production." In addition, Coffey testifiedthat the glue machine "operates almost every day"; that it "varies"; and that hewouldn't know" whether or not it operated all day on November 25.In view of the foregoing, I am satisfied that, however much Sadler may have beenabsent from his machine the 2 days before Ewing called him into the office onNovember 26, there is no evidence to show that the quality or the quantity of Sadler'swork had been affected in any way thereby.Nor did the Respondent introduce anyevidence to show any such effect on the work of any other employee.Itwill be remembered that Ewing's testimony on direct examination equates theconduct of Sadler with that of Hoehn as to its jeopardizing the safety of employeesand the quality of the product.However, on cross-examination, Ewing admittedthere was no jeopardization by Sadler of the safety of other employees. I am nowsatisfied that there likewise was no jeopardization by Sadler of either the quantity orthe quality of the Resopndent's products, and no violation of any plant rule.In fact, the only way in which the behavior of Sadler and Hoehn can be said to bereasonably similar on November 25 was that both engaged in union activities in theplant on company time. But unlike Hoehn's case, I am unable to conclude thatSadler's activity, on either November 24 or 25, afforded the Respondent good causefor disciplining Sadler, under all the circumstances prevailing. In short, as far asgood cause is concerned in Sadler's case, I find neither a sufficiently tangible series 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDof previous offenses, nor a last straw of any genuine substance, which can servereasonably to explain Ewing's decision as to Sadler, a decision admittedly notreached until after Ewing had decided to discharge Hoehn.We turn now to what transpired between Ewing and Sadler on November 26, atthe time of Sadler's separation, and again about a month later, when Sadler wentback to the plant to seek reinstatement.Ewing had Sadler brought to his office before work on th8 morning of November26, prior to the above-discussed interview during which Hoehn was discharged.ThisisEwing's version of what occurred between him and Sadler, after Sadler had beenseated:I told him we were not satisfied with his work.His work was very unsatis-factory and we were going to have to discharge him.He didn't say anything.He just sat there. I said, "Maybe after thirty days you get a chance to think itover and you feel you want to come back and do your work to the best of yourability then I might reconsider hiring you."He still didn't say nothing.Hejust sat there, so I made an attempt to explain why his work was unsatisfactory.He got up and took off . . . out the door, never said a word.On direct examination, Sadler, having explained that Miller left the office beforehe was seated, gave this answer, when asked what had been said:Well, he told me he was going to lay me off for 30 days, my work was unsatis-factory and that was the first time I had ever been told my work wasunsatisfactory.When asked, on cross-examination, if it was not true that he had "got up and walkedout" before Ewing could tell him "the details of your unsatisfactory work," Sadlerunequivocally answered, "No, that is not true " In addition, in a subsequent part ofhis cross-examination, when the word "discharged" was used in a question on anothermatter, Sadler insisted, quite convincingly, "Well, he told me it was a layoff, that isthe way he told it to me."All factors considered, I believe and find that Ewing laid off Sadler for 30 days,stating only that his work was unsatisfactory. I also credit Sadler's testimony thatthiswas the first time that he had ever been told that his work was unsatisfactory,and that he did not leave the office without affording Ewing a chance to explain anyreasons Ewing might have had for his action. In fact, I am convinced that Ewing,who knew at that time that Sadler was, under all of the circumstances prevailing atthis relatively new plant, an essentially satisfactory employee, and whose decision totake some action about Sadler was obviously an afterthought, did not at that timehave any specific explanation to give Sadler, such as Ewing did give shortly there-after in discharging Hoehn.Further, I am convinced that the real thrust behindEwing's decision to include Sadler along with Hoehn stemmed from the fact that heat least strongly suspected organizational activity on Sadler's part, if he had notactually been able by that time to establish Sadler's role as the primary leader thereof.And it is quite understandable that, lacking real cause for disciplining Sadler, suchas he did have with respect to Hoehn, Ewing would have resorted to a 30-day layoffrather than to a discharge.7°Whatever uncertainty there may have been in Ewing's mind, when he laid offSadler the day before Thanksgiving, was obviously dispelled the day after Thanks-giving by the discussion during which Winkler told Ewing that he had given theunion cards to Sadler.And it will be remembered that during another discussion atEwing's home shortly thereafter, when Sadler and Hoehn went together to seeEwing about getting their jobs back, Ewing told them that, as far as he was con-cerned they did not have any jobs.Moreover, when Hoehn, whose activity onbehalf of the Union was clearly overshadowed by that of Sadler, was reemployedon December 8, the Respondent made no effort, so far as the record shows, to getin touch with Sadler to give him an opportunity also to consider reemployment. Itwas not until about the last of December, approximately 30 days after Sadler hadbeen laid off on November 26, that Ewing and Sadler again discussed the questionof reemployment, during a talk in Ewing's office which we now consider.Before this discussion got underway, Superintendent Miller and Marlin Sandler,the first-shift leadman during the last several months of Sadler's employment, left79 I think it possible, incidentally, that one factor in Hoehn's telephoning Ewing an hoursubsequent to Hoehn's discharge to ask if Ewing could change the discharge to a layoffmay have been that Hoehn had learned, in the interim, that Sadler had been laid offrather than discharged. PREMIER PANELS, INC.335the office and went into the plant, leaving only Sadler and Ewing. Sadler thenasked Ewing if he could have his job back. Ewing told Sadler that he would justas soon have him as anybody else, because he was experienced; that "there wasa potential opening for him"; that they were "anticipating doing some work on thepresses"; and that Sadler "could work with Robert Sandler on the third shift inrejuvenating these presses." Sadler asked what his rate of pay would be.Ewing toldhim that he would have to start as a new man and lose his seniority, as Hoehn haddone.About that time, Miller came to the office and asked Ewing if he was readyto go to dinner.Ewing told Miller that he was, and asked Sadler to come back thefollowing week. Sadler did not thereafter return to discuss the matter further.80Considering the total pattern of events depicted in this report, I think there canbe no doubt that by the time of the above discussion, the last one between Ewingand Sadler, Ewing was well aware that Sadler, at a time when there had beenemployee dissatisfaction with wage rates, had spearheaded the organizational activityon behalf of the Union. Further, it is clear that by the time of this interview, whichEwing at one point in his examination placed as "several weeks after [Sadler's ]discharge" and at another as "the latter part of December," the consent electionwhich had been set for December 22 had been indefinitely postponed, the filing ofthe charge having intervened.Moreover, it is significant that there was no mentionby Ewing during the above discussion, as there had been on December 5 duringthe reemployment discussion between Ewing and Hoehn, of any conditioning ofSadler's possibly returning to work on Sadler's staying at his work and doing agood job 8iFurther, I believe that the General Counsel correctly contends thatthe "potential opening" which Ewing mentioned to Sadler-repair work on the thirdshift,which clearly was not a regular shift at the plant 82-would be only "a tem-porary thing, and certainly not equal in terms and conditions" to Sadler's previous,work on the day shift.When the foregoing is combined with the elements of reduc-tion in pay and loss of seniority, it becomes obvious that what Ewing suggested to,Sadler, at approximately the end of his original 30-day layoff, was far short of afirm offer of reinstatement to substantially equivalent employment. In fact, I believethat the total transaction, seen in perspective, must be treated as tantamount to theRespondent's discharging Sadler and thereafter refusing him reinstatement.As to why the Respondent treated Sadler as it did, I think a careful appraisal ofthe total pattern of events leaves only one plausible explanation.Despite his officein a union some 2 decades ago and his professions that he was not against theUnion, Ewing patently was convinced that the Respondent's employees should notorganize at that time, evidently because Ewing believed that the Respondent's rela-tively new operation, of which he was in charge, was not financially ready to meetwage demands, among other things. So when it turned out that Sadler had beenthe prime mover in activity which Ewing obviously felt was adverse to the interestthen uppermost in his mind, Ewing, having separated Sadler from the Respondent's,payroll, has since kept him off it by refusing to offer Sadler substantially equivalentemployment.Everything considered, I am convinced and find that the Respondent's ascribedreasons for discharging Sadler are pretexts; that the Respondent, by its total transac-tion with respect to him, has discharged Sadler, and has failed and refused toreinstate him, because Sadler engaged in organizational activity on behalf of theUnion; and that by so doing, the Respondent has violated Section 8(a)(3) and (1).of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.10The findings in the above paragraph are made on the essentially supplementary testi-mony of Sadler and Ewing, whose testimony as to this incident is not in conflict. Thequotations in the above paragraph are all from Ewing's testimony.m In fact, the two individuals who would have been best in a position to explain in,what way Sadler's work had been unsatisfactory, if it actually had been, left Ewing'soffice as Sadler came ine'Ewing testified that the plant had only two shifts, and that while they had a mainte-nance man "working third shift," it would not be "classified as a third shift." 336DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certain unfairlabor practices affecting commerce,I shall recommend that it cease and desisttherefrom,and take certain affirmative action designed to effectuate the policies ofthe Act.Ithas been found that the Respondent,by discharging and failing to reinstateRobert Sadler,has dicriminated against him in respect to his hire and tenure ofemployment,and has thereby violated Section 8(a)(3) and(1)of the Act. Ishall therefore recommend that the Respondent cease and desist from such dis-crimination.I shall also recommend that the Respondent offer Sadler immediateand full reinstatement to his former or substantially equivalent position,withoutprejudice to his seniority or other rights and privileges.83I shall further recommendthat the Respondent make Sadler whole for any loss of pay he may have suffered byreason of the aforesaid discriminatory treatment,by payment to him of a sumof money equal to that which he normally would have earned,less his net earnings,from November 26, 1958, the date of the beginning of the discrimination againsthim, to the date of a proper offer of reinstatement to substantially equivalent em-ployment,computation of the amount of backpay due to be made in the customarymanner.84 I shall further recommend that the Respondent preserve and, upon re-quest,make available to the Board, payroll and other records to facilitate the check-ing of the amount of backpay due.As the unfair labor practices committed herein by the Respondent are of thetype which strike at the roots of employee rights safeguarded by the Act, it willalso be recommended that the Respondent cease and desist from interfering in anymanner with the exercise by its employees of rights guaranteed in Section 7 ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case,Imake the following.CONCLUSIONS OF LAW1.Local 2022,United Brotherhood of Carpenters and Joiners of America, AFL-CIO, is a labor organization,within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of RobertSadler, the Respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8(a)(3) of the Act, and has also thereby interferedwith, restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act,thus engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]13The Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65 NLRB 827.8sCrossett Lumber Company,8 NLRB 440;Republic Steel Corporation v N L.R B.,311 U.S. 7; andF.W. Woolworth Company,90 NLRB 289,291-294.Tailored Trend,Inc.andOscar Swerdlik.Case No. 4-CA-1846.January 26, 1960DECISION AND ORDEROn September 24, 1959, Trial Examiner Leo F. Lightner issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had not engaged in certain unfair labor practicesalleged in the complaint and recommending dismissal of the complaintin its entirety.Thereafter, the Charging Party filed exceptions and126 NLRB No. 43.